Exhibit 10.1

 

WESTERN ALLIANCE BANK

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (“Agreement”) is made and entered into
effective February 10, 2017 (the “Effective Date”), by and between WESTERN
ALLIANCE BANK, an Arizona corporation (“Bank”) and IMPAC MORTGAGE CORP., a
California corporation, (“Borrower”).

 

RECITALS

 

A.                                    Borrower has requested that Bank extend
credit to Borrower as described in this Agreement.

 

B.                                    Subject to and upon the provisions, terms
and conditions of this Agreement, Bank is willing to make such credit available
to Borrower and has agreed to lend to Borrower the amounts herein described for
the purposes set forth below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises, the covenants,
representations, warranties and agreements contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby covenant and agree as follows:

 

ARTICLE 1
CERTAIN DEFINITIONS

 

1.1                               Definitions.  As used in this Agreement, all
addendums, exhibits and schedules hereto and in any note, certificate, report or
other Loan Documents made or delivered pursuant to this Agreement, the following
terms will have the meanings given such terms in this Article One unless
otherwise provided in any such other document.

 

“Acknowledgment Agreement” means an acknowledgment agreement in the form
prescribed by Fannie Mae, Freddie Mac, or any other Person to be executed by the
Borrower, Bank and such Agency or such other investor as a condition to the
Borrower’s pledging Fannie Mae, Freddie Mac, or such other Person’s Servicing
Rights to Bank.

 

“Advance” means any disbursement of an amount or amounts to be loaned by Bank to
Borrower hereunder or the reborrowing of amounts previously loaned hereunder.

 

“Advance Request” means, as of the date of preparation, a certificate requesting
an Advance (in a form acceptable to Bank) prepared by an Authorized Officer.

 

“Affiliate” means, as to any Person, any other Person (a) that directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, such Person, (b) that directly or indirectly
beneficially owns or holds ten percent (10%) or more of any class of voting
stock of such Person, or (c) that controls ten percent (10%) or more

 

--------------------------------------------------------------------------------


 

of the voting stock of which is directly or indirectly beneficially owned or
held by the Person in question.  As used herein, the term “control” means the
possession, directly or indirectly, of the power to direct or cause direction of
the management and policies of a Person, whether through the ownership of voting
securities, by control, or otherwise; provided, however, in no event shall Bank
be deemed an Affiliate of Borrower.

 

“Agreement” means this Loan and Security Agreement, as the same may, from time
to time, be amended, supplemented, or replaced.

 

“Agency” means any of Ginnie Mae, Fannie Mae, Freddie Mac, HUD, FHA or VA, or
any other governmental agency which now or hereafter purchases mortgage loans.

 

“Agency Guidelines” means, with respect to an Agency, the servicing advance and
the servicing valuation procedural guidelines set forth by such Agency; provided
that with respect to Freddie Mac mortgage Loans, Agency Guidelines shall mean
the Freddie Mac Single-Family Seller/Servicer Guide, as it may be amended from
time to time (the “Freddie Mac Guide”) and the Purchase Documents (as such term
is defined in the Freddie Mac Guide).

 

“Approved Purposes” has the meaning set forth in the Additional Loan Terms and
Covenants Addendum attached hereto as Exhibit A.

 

“Approved Servicing Agreement” means a Servicing Agreement between the Borrower
and an Agency approved by Bank in its sole discretion.  Without limiting the
generality of the foregoing, no Servicing Agreement shall be an Approved
Servicing Agreement unless such Servicing Agreement:

 

(a)                                 provides that each Pledged Servicing
Receivable and/or amounts due in respect thereof are reimbursable or payable to
Borrower under the related Servicing Agreement from amounts subsequently
received in collections on account of the related Mortgage Loan prior to being
available to make payments on any related mortgage-backed securities;

 

(b)                                 provides that to the extent that any Pledged
Servicing Receivable is non-recoverable from the proceeds related to such
Mortgage Loan, following liquidation of such Mortgage Loan or the determination
that such Pledged Servicing Receivable is non-recoverable, as the case may be,
as described in the related Servicing Agreement, such Pledged Servicing
Receivable is recoverable from all cash-flows on the related securitization
transaction prior to such cash flows being available to make payments on any
related mortgage-backed securities;

 

(c)                                  Except for Freddie Mac Mortgage Loans,
provides for reimbursement of all servicer advances and payment of all servicing
fees at the time of a servicing transfer upon the termination or resignation of
the servicer for any reason, with or without cause;

 

(d)                                 provides that the servicer thereunder may
enter into a financing facility with another Person and that such Person may
finance, or re-pledge, assign or otherwise transfer the Pledged Servicing
Receivables (any such Person, an “Advance Financing Person”);

 

(e)                                  provides that the Advance Financing Person
shall not be required to meet the eligibility criteria for a successor servicer;

 

2

--------------------------------------------------------------------------------


 

(f)                                   is in full force and effect at any time
any Pledged Servicing Receivable related to such Servicing Agreement is pledged
to Bank, and under which the servicer has not been terminated, resigned or
become subject to a right of termination or other “trigger event”;

 

(g)                                  other than with respect to any Servicing
Agreement with an Agency, does not permit the reimbursement of Pledged Servicing
Receivables  or the payment of servicing fees to be subject to set-off rights of
a successor servicer, trustee or any other third party; and

 

(h)                                 other than with respect to any Servicing
Agreement with an Agency, is non-recourse to Borrower, except for breach of
contract claims made against Borrower, remedies for breaches and representations
and warranties made by Borrower, and indemnification provisions with respect to
breaches by Borrower.

 

Notwithstanding the foregoing, all of the foregoing rights may be limited,
conditioned or eliminated to the extent set forth in the Servicing Agreement,
applicable guides and/or Acknowledgment Agreement of the applicable Agency.  By
execution of an Acknowledgment Agreement with an Agency, Bank shall be deemed to
have approved the relevant Servicing Agreement as an Approved Servicing
Agreement.

 

“Adjusted Tangible Net Worth” has the meaning set forth in the Additional Loan
Terms and Covenants Addendum attached hereto as Exhibit A.

 

“Article” and “Articles” have the meanings set forth in Section 1.6.

 

“Authorized Officer” means the President, Chief Executive Officer, Chief
Financial Officer, and any other officers authorized by Borrower and approved
hereafter in writing by Bank.

 

“Bank” means Western Alliance Bank, an Arizona corporation and its participants,
successors and assigns.

 

“Borrower” means the Person identified as such in the introductory paragraph
hereof, and its successors and assigns.

 

“Borrowing Base” has the meaning set forth in the Additional Loan Terms and
Covenants Addendum attached hereto as Exhibit A.

 

“Borrowing Base Certificate” means, as of any date of preparation, a certificate
setting forth the Borrowing Base in substantially the form of Exhibit B attached
hereto, prepared by and certified by an Authorized Officer of Borrower.

 

“Borrowing Limit” means the lesser of the Borrowing Base or the Committed Sum.

 

“Business Day” means a day other than a Saturday, Sunday or a day on which
commercial banks in Phoenix, Arizona or Irvine, California are authorized to be
closed.  Unless otherwise provided, the term “days” means calendar days.

 

3

--------------------------------------------------------------------------------


 

“Code” means the Uniform Commercial Code of the State of Arizona; provided that
if by reason of mandatory provisions of law, the perfection or the effect of
perfection or non-perfection of the security interest in any Collateral or the
continuation, renewal or enforcement thereof is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than Arizona, “Code” shall
mean the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions hereof relating to such perfection or effect of
perfection or non-perfection.

 

“Collateral” means all property which secures, either directly or indirectly,
the payment and performance of the Indebtedness and the Obligations, wherever
located, in which Borrower now has or at any time hereafter has or acquires any
right, title or interest, and all Proceeds and products thereof, together with
all books and records, customer lists, credit files, computer files, programs,
printouts and other computer materials and records related thereto, including,
without limitation, all of the following:

 

(a)                                 all Pledged Servicing Rights (whether
classified as instruments, accounts, payment intangibles or general intangibles
under the Uniform Commercial Code), together with:

 

(i)                                     all late charges, fees and other
servicing compensation under, for or in respect of the Pledged Servicing Rights,
whether or not yet accrued, earned, due or payable;

 

(ii)                                  all of the Borrower’s rights to proceeds
of any sale or other disposition of the Pledged Servicing Rights and to any
payment in respect of the transfer or termination of the Pledged Servicing
Rights by the counterparty to the relevant Approved Servicing Agreement;

 

(iii)                               all other present and future rights and
interests of the Borrower in, to, and under the Pledged Servicing Rights;

 

(iv)                              all insurance and claims for insurance
effected or held for the benefit of the Borrower and the Secured Parties in
respect of the Pledged Servicing Rights;

 

(v)                                 all of the Borrower’s files, certificates,
correspondence, appraisals, accounting entries, journals and reports, other
information and data that describes, catalogs or lists such information or data,
or that otherwise directly relates to the Pledged Servicing Rights, and other
information and data that is used or useful for managing and administering the
Pledged Servicing Rights;

 

(vi)                              all media (tapes, discs, cards, drives, flash
memory or any other kind of physical or virtual data or information storage
media or systems) on which is stored only information or data that relates to
the Pledged Servicing Rights;

 

(vii)                           the nonexclusive right to use (in common with
the Borrower and any other secured party that has a valid and enforceable
security interest therein and that agrees that its security interest is
similarly nonexclusive) the Borrower’s operating systems to manage and
administer the Pledged Servicing Rights and any of the related data and
information described above, or that otherwise relates to the Pledged Servicing
Rights,

 

4

--------------------------------------------------------------------------------


 

together with the media on which the same are stored to the extent stored with
material information or data that relates to property other than the Pledged
Servicing Rights (tapes, discs, cards, drives, flash memory or any other kind of
physical or virtual data or information storage media or systems, and the
Borrower’s rights to access the same, whether exclusive or nonexclusive, to the
extent that such access rights may lawfully be transferred or used by the
Borrower’s permittees), and any computer programs that are owned by the Borrower
(or licensed to the Borrower under licenses that may lawfully be transferred or
used by the Borrower’s permittees) and that are used or useful to access,
organize, input, read, print or otherwise output and otherwise handle or use
such information and data;

 

(viii)                        all payments and all rights to payment of
principal, interest, tax and insurance escrows, impound accounts, and other
distributions thereon or products and proceeds of the Pledged Servicing Rights,
all accounts, payment intangibles and general intangibles arising from, under or
in respect of the Pledged Servicing Rights or relating thereto, and all
accessions or additions to and all substitutions for any of the Pledged
Servicing Rights;

 

(ix)                              all instruments, documents, or writings
evidencing any monetary obligation, account, payment intangible, general
intangible or security interest in any of the Pledged Servicing Rights, whether
now existing or hereafter arising, accruing or acquired; and

 

(x)                                 all security for or claims against others in
respect of the Pledged Servicing Rights;

 

(b)                                 All Pledged Servicing Receivables (whether
classified as instruments, accounts, payment intangibles or general intangibles
under the Uniform Commercial Code), together with:

 

(i)                                     all rights to compensation due or to
become due to Borrower in consideration of the performance of the duties and
obligations of Borrower under or in respect of any Approved Servicing
Agreements;

 

(ii)                                  all rights to funds from any and all
Servicer’s Deposit Accounts from which the Borrower has the right to make
withdrawals to reimburse the Borrower for monies advanced by Borrower as the
servicer of Mortgage Loans;

 

(iii)                               all profits, income, surplus, moneys and
revenues of any kind accruing, and all accounts arising, under or in respect of
the Pledged Servicing Receivables;

 

(iv)                              all accounts, payment intangibles and general
intangibles, whether now or hereafter existing (including all of the Borrower’s
present and future rights to have and receive interest and other compensation,
whether or not yet accrued, earned, due or payable), under or arising out of any
or all of the Pledged Servicing Receivables;

 

(v)                                 all of the Borrower’s right, title and
interest in and to any and all security for or claims against others in respect
of the Pledged Servicing Receivables;

 

5

--------------------------------------------------------------------------------


 

(vi)                              all of the Borrower’s files, surveys,
certificates, correspondence, appraisals, computer programs, tapes, discs,
cards, accounting records and other information and data directly relating to
any of the Pledged Servicing Receivables; and

 

(vii)                           all of the Borrower’s proceeds and rights to
proceeds of any sale or other disposition of any or all of the Pledged Servicing
Receivables;

 

(c)                                  The Pledged Deposit Accounts; and

 

(d)                                 All rights to have and receive any of the
Collateral described above, all accessions or additions to and substitutions for
any of such Collateral, together with all renewals and replacements of any of
such Collateral, all other rights and interests now owned or hereafter acquired
by the Borrower in, under or relating to any of such Collateral or referred to
above and all proceeds of any of such Collateral; all of the Borrower’s present
and future accounts, payment intangibles and general intangibles arising from or
relating to any of the Pledged Servicing Receivables or any such other property
as may be specifically pledged in writing by the Borrower to the Bank; all other
rights and interests of the Borrower in, under or, in the case of Servicing
only, relating to any of such property, all of the Borrower’s rights and
interests (but none of its obligations) in, to and under all contracts and
agreements, whether oral or written, relating thereto; any instruments,
documents or writings evidencing any monetary obligation, contract right,
account or security interest in any of such property or its proceeds accruing or
accrued and all other rights and interests in and to any and all security for or
claims against others in respect of any of the property described or referred to
herein; all books, records, contract rights, instruments, documents (including
all documents of title), chattel paper and proceeds relating to, arising from or
by virtue of or collections with respect to, or comprising part of, any of such
property, including all insurance and claims for insurance effected or held for
the benefit of the Borrower or the Bank in respect of any of the foregoing, in
each case whether now existing or hereafter arising, accruing or accrued; and
all other rights and interests in and to any and all security for or claims
against others in respect of any of the rights, interests and property described
or referred to above.

 

Bank understands and agrees that the Collateral includes rights that may be
transferred or acquired by the applicable Agency under its Approved Servicing
Agreement, are derivative of servicer’s rights under the Approved Servicing
Agreement and, as such, are subject to revision to the Agency or standby
servicer, in an event of default or extinguishment.

 

“Commitment” means the obligation of Bank to make the Loans in an aggregate
principal amount at any time outstanding up to but not to exceed in the
aggregate the Borrowing Limit in effect from time to time.

 

“Committed Sum” has the meaning set forth in the Additional Loan Terms and
Covenants Addendum attached hereto as Exhibit A.

 

“Compliance Certificate” means a certificate, substantially in the form of
Exhibit C attached hereto, prepared by and executed by an Authorized Officer of
Borrower.

 

“Consumer Mortgage Loan” means a Mortgage Loan made to a Person for personal,
family or household purposes.

 

6

--------------------------------------------------------------------------------


 

“Current Financial Statements” means the financial statements of Borrower most
recently submitted to Bank and dated within sixty (60) days of the Effective
Date.

 

“Debt” means with respect to any Person at any time (without duplication),
(a) all obligations of such Person for borrowed money; (b) all obligations of
such Person evidenced by bonds, notes, debentures, or other similar instruments;
(c) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable of such Person arising in
the ordinary course of business that are not past due by more than ninety (90)
days; (d) all capital lease obligations of such Person; (e) all Debt or other
obligations of others guaranteed by such Person; (f) all obligations secured by
a Lien existing on property owned by such Person, whether or not the obligations
secured thereby have been assumed by such Person or are non-recourse to the
credit of such Person; (g) any other obligation for borrowed money or other
financial accommodations which in accordance with GAAP, or other method of
accounting acceptable to Bank, would be shown as a liability on the balance
sheet of such Person; (h) any repurchase obligation or liability of a Person
with respect to accounts, chattel paper or notes receivable sold by such Person;
(i) any liability under a sale and leaseback transaction that is not a capital
lease obligation; (j) any obligation arising with respect to any other
transaction that is the functional equivalent of borrowing but which does not
constitute a liability on the balance sheets of a Person; (k) all payment and
reimbursement obligations of such Person (whether contingent or otherwise) in
respect of letters of credit, bankers’ acceptances, surety or other bonds and
similar instruments; and (l) all obligations of such Person to purchase, redeem,
retire, defease or otherwise make any payment in respect of any equity interests
in such Person or any other Person, valued, in the case of redeemable preferred
stock interests, at the greater of its voluntary or involuntary liquidation
preference plus all accrued and unpaid dividends.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other applicable liquidation, receivership, conservatorship, bankruptcy,
moratorium, rearrangement, insolvency, reorganization, or similar debtor relief
Laws affecting the rights of creditors generally from time to time in effect.

 

“Distribution” means, during the period of determination, any dividends or other
distribution of earnings to Borrower’s equity holders, the net increase in the
outstanding balance of all obligations or indebtedness due from the Borrower’s
equity holders, officers, and Affiliates to Borrower and the net decrease in the
outstanding balance of all Subordinated Debt.

 

“Effective Date” has the meaning provided in the introductory paragraph hereof.

 

“Eligible Pledged Servicing Rights” has the meaning set forth in the Additional
Loan Terms and Covenants Addendum attached hereto as Exhibit A.

 

“Environmental Laws” means any and all federal, state, and local laws,
regulations, judicial decisions, orders, decrees, plans, rules, permits,
licenses, and other governmental restrictions and requirements pertaining to
health, safety, or the environment, including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. § 9601, et seq., the Resource Conservation and Recovery Act of 1976, 42
U.S.C. § 6901, et seq., the Occupational Safety and Health Act, 29 U.S.C. § 651,
et seq., the Clean Air Act, 42 U.S.C. § 7401 et seq., the Clean Water Act, 33
U.S.C. § 1251, et seq., and the Toxic Substances Control Act, 15 U.S.C. § 2601,
et seq., as the same may be amended or supplemented from time to time.

 

7

--------------------------------------------------------------------------------


 

“Environmental Liabilities” means, as to any Person, all liabilities,
obligations, responsibilities, Remedial Actions, losses, damages, punitive
damages, consequential damages, treble damages, costs, and expenses (including,
without limitation, all reasonable fees, disbursements and expenses of counsel,
expert and consulting fees and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest incurred as a result of any claim or
demand, by any Person, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute, including any
Environmental Law, permit, order or agreement with any Governmental Authority or
other Person, arising from environmental, health or safety conditions or the
Release or threatened Release of a Hazardous Material into the environment,
resulting from the past, present, or future operations of such Person or its
Affiliates.

 

“Event of Default” has the meaning set forth in Article Nine of this Agreement.

 

“Existing Litigation” has the meaning set forth in Section 5.5.

 

“Facility Fee” has the meaning set forth in Section 6 of the Additional Loan
Terms and Covenants Addendum attached hereto as Exhibit A.

 

“Fannie Mae” means the Federal National Mortgage Association and any successor.

 

“Fitch” means Fitch Ratings, Inc., or any successor thereto.

 

“Freddie Mac” means the Federal Home Loan Mortgage Corporation and any
successor.

 

“GAAP” means generally accepted accounting principles, applied on a consistent
basis, set forth in Opinions of the Accounting Principles Board of the American
Institute of Certified Public Accountants and/or in statements of the Financial
Accounting Standards Board which are applicable under the circumstances and in
effect as of the date in question.

 

“Ginnie Mae” means the Government National Mortgage Association and any
successor.

 

“Guarantor” means Integrated Real Estate Service Corp., a Maryland corporation,
and any other Person who from time to time guarantees all or any part of the
Indebtedness.

 

“Guaranty Agreement” means a written guaranty of each Guarantor in favor of
Bank, in form and substance satisfactory to Bank, as the same may be amended,
modified, restated, renewed, replaced, extended, supplemented or otherwise
changed from time to time.

 

“Hazardous Material” means any substance, product, waste, pollutant, material,
chemical, contaminant, constituent, or other material which is or becomes
listed, regulated, or addressed under any Environmental Law, including, without
limitation, asbestos, petroleum, and polychlorinated biphenyls.

 

8

--------------------------------------------------------------------------------


 

“Inchoate Lien” means any Tax Lien for Taxes not yet due and payable and any
mechanic’s Lien and materialman’s Lien for services or materials for which
payment is not yet due.

 

“Indebtedness” means all present and future indebtedness, obligations, and
liabilities of Borrower to Bank, and all interest accruing thereon and costs,
expenses, and reasonable attorneys’ fees incurred in the enforcement or
collection thereof, regardless of whether such indebtedness, obligation, and
liabilities are direct, indirect, fixed, contingent, liquidated, unliquidated,
joint, several, or joint and several, evidenced, secured, or arising pursuant to
(i) any of the Loan Documents and all renewals and extensions thereof, or any
part thereof, and all present and future amendments thereto and (ii) the Master
Repurchase Agreement, dated March 30, 2011, between Borrower and Bank, and any
Transaction Documents (as defined in the Master Repurchase Agreement), together
with all renewals and extensions thereof or any part thereof, and all present
and future amendments thereto.

 

“Laws” means all applicable statutes, laws, ordinances, regulations, orders,
writs, injunctions, or decrees of the United States, any city or municipality,
state, commonwealth, nation, country, territory, possession, or any Tribunal.

 

“Leases” means those certain lease agreements between the owners of the real
property on which any part of Borrower’s business is operated, as landlord, and
Borrower, as tenant, pertaining to the lease of such real property.

 

“Liabilities” means, with respect to any Person, at any date (a) all
indebtedness or other obligations of such Person (and, if applicable, that
Person’s Subsidiaries, on a consolidated basis) which, in accordance with GAAP,
would be included in determining total liabilities as shown on the liabilities
side of a balance sheet of such Person at such date; and (b) all indebtedness or
other obligations of such Person (and, if applicable, that Person’s
Subsidiaries, on a consolidated basis) for borrowed money or for the deferred
purchase price of property or services; provided, however, that, for purposes of
this Agreement, there shall be excluded from Liabilities at any date loan loss
reserves, deferred taxes arising from capitalized excess service fees, operating
leases and Subordinated Debt.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (whether statutory or otherwise), or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, any conditional sale or other
title retention agreement, any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of any financing
statement under the UCC or comparable law of any jurisdiction in respect of any
of the foregoing).

 

“Liquid Assets” means, at any particular time, the sum of Borrower’s cash, cash
equivalents (certificates of deposit and other depository accounts established
at FDIC-insured banks), United States government-issued securities and other
registered, unrestricted equity or debt securities which are publicly traded on
a recognized United States exchange and have been approved by Bank, in its
commercially reasonable discretion and which, in all events, are held in
Borrower’s name and are free and clear of all Liens (except Liens in favor of
Bank).

 

9

--------------------------------------------------------------------------------


 

“Litigation” means any proceeding, claim, lawsuit, and/or investigation
conducted or threatened by or before any Tribunal, including, but not limited
to, proceedings, claims, lawsuits, and/or investigations under or pursuant to
any environmental, occupational safety and health, antitrust, unfair
competition, securities, Tax, or other Law, or under or pursuant to any
agreement, document, or instrument.

 

“Loans” means the Revolving Loans and the Term Loan, collectively.

 

“Loan Documents” mean this Agreement, the Promissory Note, any guaranty, the
Security Documents, and any and all other agreements, documents, and instruments
executed and delivered in connection with the Loans, and any future amendments
thereto, or restatements thereof, together with any and all renewals,
extensions, and restatements of, and amendments and modifications to, any such
agreements, documents, and instruments.

 

“Loan Period” means the combined Revolving Loan Period and Term Loan Period.

 

“Maker” means and includes each maker of a Mortgage Note and each cosigner,
guarantor, endorser, surety and assumptor thereof, and each mortgagor or grantor
under a Mortgage Loan, whether or not such Person has personal liability for its
payment of the Mortgage Loan evidenced or secured thereby, in whole or in part.

 

“Margin Call” has the meaning set forth in Section 2.4.

 

“Material Adverse Effect” means any set of circumstances or event which with
respect to any Person (a) would reasonably be expected to have a material
adverse effect upon the validity, performance, or enforceability of any Loan
Document against such Person, (b) is or would reasonably be expected to have a
material adverse effect upon the condition (financial or otherwise), properties,
liabilities (actual or contingent) or business operations of such Person,
(c) would reasonably be expected to materially impair the ability of such Person
to pay the Indebtedness or to fulfill its Obligations under the Loan Documents,
or (d) would reasonably be expected to cause an Event of Default.

 

“Maximum Rate” means the maximum non-usurious rate of interest (or, if the
context so requires, an amount calculated at such rate) which Bank is allowed to
contract for, charge, take, reserve, or receive in this transaction under
applicable federal or state (whichever is higher) Law from time to time in
effect after taking into account, to the extent required by applicable federal
or state (whichever is higher) Law from time to time in effect, any and all
relevant payments or charges under the Loan Documents.

 

“MBS” means a mortgage pass-through security, collateralized mortgage
obligation, REMIC or other security that (a) is based on and backed by an
underlying pool of Mortgage Loans and (b) provides for payment by its issuer to
its holder of specified principal installments and/or a fixed or floating rate
of interest on the unpaid balance and for prepayments to be passed through to
the holder, whether issued in certificated or book-entry form and whether or not
issued, guaranteed, insured or bonded by Ginnie Mae, Fannie Mae, Freddie Mac, an
insurance company, a private issuer or any other Person.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successors thereto.

 

10

--------------------------------------------------------------------------------


 

“Mortgage Loan” shall mean a loan, which may be a Consumer Mortgage Loan,
evidenced by a Mortgage Note and secured by a Security Instrument.

 

“Mortgage Note” shall mean a full recourse promissory note secured by a Security
Instrument and evidencing a Mortgage Loan.

 

“Mortgaged Property” shall mean the Residential Real Property subject to a
Security Instrument securing a Mortgage Loan.

 

“Net Income” shall mean, for any particular period, Borrower’s net income (after
provision for taxes), as determined in accordance with GAAP.

 

“Obligated Party” means the Borrower, each Guarantor or any other Person who is
or becomes party to any agreement that guarantees or secures payment and
performance of the Indebtedness and/or the Obligations or any part thereof.

 

“Obligations” means any and all of the covenants, conditions, warranties,
representations and other obligations (other than to repay the Indebtedness)
made or undertaken by Borrower or any Obligated Party to Bank as set forth in
the Loan Documents.

 

“Organizational Documents” means (a) in the case of a corporation, its articles
or certificate of incorporation and bylaws, (b) in the case of a general
partnership, its partnership agreement, (c) in the case of a limited
partnership, its certificate of limited partnership and partnership agreement,
(d) in the case of a limited liability company, its articles of organization and
operating agreement or regulations, and (e) in the case of any other entity, its
organizational and governance documents and agreements.

 

“Permitted Businesses” mean, those businesses in which Borrower was engaged as
of the Effective Date, including but not limited to Mortgage Loans and Consumer
Mortgage Loans.

 

“Permitted Liens” means all (a) Inchoate Liens, (b) Liens created by or pursuant
to the Loan Documents in favor of Bank, and all renewals and extensions of the
same; (c) Liens in favor of any Agency required pursuant to the applicable
Approved Servicing Agreement; and Liens securing Debt allowed pursuant to
Section 7.1.

 

“Person” means any individual, firm, corporation, limited liability company,
association, partnership, joint venture, trust, other entity, or a Tribunal.

 

“Pledged Deposit Accounts” means (i) a demand deposit account with Bank styled
“[Borrower] in trust for Western Alliance Bank-Fannie Mae Servicing Rights
Account,” and (ii) demand deposit account with Bank styled “[Borrower] in trust
for Western Alliance Bank - Freddie Mac Servicing Rights Account, “, which
accounts will be established, at the election of Bank, upon the occurrence of
any Event of Default, and through which accounts, at any time an Event of
Default has occurred and is continuing, the cash proceeds of Fannie Mae
Servicing Rights and Freddie Mac Servicing Rights, respectively shall be
deposited for the benefit of Bank.

 

“Pledged Servicing Receivables” means all of the Borrower’s present and future
rights to have, demand, receive, recover, obtain and retain payments and
prepayments of principal,

 

11

--------------------------------------------------------------------------------


 

interest or both, and tax, assessment, maintenance fee and insurance escrow
payments, and service fees and compensation, owing, paid or due to be paid on,
under or in respect of the serviced Mortgage Loans that are the subject of the
Approved Servicing Agreements for which Borrower has granted Bank a security
interest in the Pledged Servicing Rights related thereto, to reimburse the
Borrower for making advances under such Approved Servicing Agreements, including
all of the Borrower’s present and future rights to have, demand, receive,
recover, obtain and retain payment, reimbursement or indemnity for (or for
making) advances made by Borrower (or its predecessor servicer) under the
Approved Servicing Agreements, in each case from any other source or sources,
including:

 

(i)                                     sums paid or to be paid by or for the
accounts of the Makers in respect of such Serviced Loans;

 

(ii)                                  any other Mortgage Loan master servicer,
servicer or subservicer, whether or not affiliated or bound by any contract with
the Borrower;

 

(iii)                               any owner or holder of any Serviced Loan or
MBS backed by such Serviced Loans under the Approved Servicing Agreements, or
any trustee, master servicer, servicer, subservicer or asset manager for any
such owner;

 

(iv)                              any investor (whether pursuant to an express
or implied advances reimbursement covenant under a contract between such
investor and Borrower, or any predecessor servicer, contained in or executed
pursuant to any asset management agreement or any mortgage or MBS selling or
servicing guide, pursuant to any other agreement between Borrower, or any
predecessor servicer, and such investor or by operation of any legal or
equitable rule or principle, including subrogation);

 

(v)                                 VA, FHA, any other governmental,
government-sponsored enterprise or private mortgage insurer or guarantor;

 

(vi)                              any proceeds of foreclosure or other
realizations on any security for or guarantees or insurance of Serviced Loans
under any Approved Servicing Agreement in respect of which Serviced Loans an
advance was made by Borrower (or its predecessor servicer);

 

(vii)                           any pool insurance, title insurance or any other
insurance on property or property rights comprising or covered by any Serviced
Loan which is the subject of any unrecovered advance; and

 

(viii)                        funds paid over by the Borrower to the trustee for
the holder of the related MBSs for such servicer advances as are subsequently
determined to not be recoverable from such Makers.

 

“Pledged Servicing Rights” has the meaning set forth in the Additional Loan
Terms and Covenants Addendum attached hereto as Exhibit A.

 

“Principal Balance” means the aggregate unpaid principal balance of the
Promissory Note on any date of determination.

 

12

--------------------------------------------------------------------------------


 

“Proceeds” means any “proceeds,” as such term is defined in Chapter 9 of the
Code and, in any event, shall include, but not be limited to, (a) any and all
proceeds of any insurance, indemnity, warranty, or guaranty payable to Borrower
from time to time with respect to any of the Collateral, (b) any and all
payments (in any form whatsoever) made or due and payable to Borrower from time
to time in connection with any requisition, confiscation, condemnation, seizure,
or forfeiture of all or any part of the Collateral by any Tribunal (or any
person acting under color of Tribunal), and (c) any and all other amounts from
time to time paid or payable under or in connection with any of the Collateral.

 

“Promissory Note” has the meaning set forth in the Additional Loan Terms and
Covenants Addendum attached hereto as Exhibit A.

 

“Release” means, as to any Person, any release, spill, emissions, leaking,
pumping, injection, deposit, disposal, disbursement, leaching, or migration of
Hazardous Materials into the indoor or outdoor environment or into or out of
property owned by such Person, including, without limitation, the movement of
Hazardous Materials through or in the air, soil, surface water, ground water, or
property.

 

“Remargin Amount” has the meaning set forth in Section 2.4.

 

“Remedial Action” means all actions required to (a) clean up, remove, treat, or
otherwise address Hazardous Materials in the indoor or outdoor environment,
(b) prevent the Release or threat of Release or minimize the further Release of
Hazardous Materials so that they do not migrate or endanger or threaten to
endanger public health or welfare or the indoor or outdoor environment, or
(c) perform pre-remedial studies and investigations and post-remedial monitoring
and care.

 

“Residential Real Property” shall mean a single platted lot of land improved
with a one-to-four family residence.

 

“Revolving Loan” and “Revolving Loans” have the meanings set forth in
Section 2.1.

 

“Revolving Loan Period” means the period beginning on the Effective Date and
ending on the two (2) calendar year anniversary thereof.

 

“Rights” mean any remedies, powers, and privileges exercisable by Bank under the
Loan Documents, at Law, equity, or otherwise.

 

“S&P” means Standard & Poor’s Financial, LLC or any successor thereto.

 

“Section” and “Sections” have the meanings set forth in Section 1.6.

 

“Security Documents” means this Agreement, each Acknowledgment Agreement and
each other pledge agreement, security agreement or similar agreement or document
required by or delivered to Bank from time to time that purports to create a
Lien in favor of any of Bank to secure payment or performance of Indebtedness or
Obligations or any portion thereof.

 

13

--------------------------------------------------------------------------------


 

“Security Instrument” shall mean a full recourse mortgage or deed of trust
securing a Mortgage Loan and granting a perfected first priority lien on
Residential Real Property.

 

“Serviced Loans” means all Mortgage Loans serviced or required to be serviced by
the Borrower under any Approved Servicing Agreement, irrespective of whether the
actual servicing is done by another Person (a subservicer) retained by the
Borrower for that purpose.

 

“Servicer” means a Person (which may, or shall, mean the Borrower if the context
permits, or requires, it) retained by the owner (or a trustee for the owner) of
Mortgage Loans to service them under an Approved Servicing Agreement.

 

“Servicer Downgrade Event” means any debt, deposit, financial strength or any
other financial, operational or performance rating for the Borrower, a Servicer
or any sub-servicer is downgraded one or more levels by Moody’s, Fitch or S&P.

 

“Servicer’s Deposit Account” means a deposit account maintained with a financial
institution (which may be Bank if so required by Bank) for deposits of principal
and interest payments or taxes and insurance payments made by Makers of Serviced
Loans, irrespective of how such account is styled or who is the designated owner
of such account, in respect of which the Borrower, as servicer, has the right
(whether absolute or conditional) to make withdrawals to reimburse itself (or to
be reimbursed by withdrawals from such account by an owner of the related
Serviced Loans or a trustee for such owner which such owner or trustee is
contractually obligated to make and pay over to the Borrower upon the Borrower’s
request therefor) for having made servicer advances to pay any or all of the
following: scheduled principal and interest payments and property taxes and
insurance payments.

 

“Servicing Agreement” means, with respect to any Person, the arrangement,
whether or not evidenced in writing, pursuant to which that Person acts as
servicer of Mortgage Loans, whether or not any of such Mortgage Loan is owned by
such Person.

 

“Servicing Appraisal” means a written appraisal or evaluation by a servicing
appraiser, acceptable to Bank, in its sole good faith discretion, evaluating the
fair market value of all of the Servicing Rights or all of the Pledged Servicing
Rights, as applicable, as of a date stated in the written report of such
evaluation, each such evaluation and report to be made at the Borrower’s
expense, to be addressed to the Bank and to be in a form reasonably acceptable
to the Bank, it being understood that, for purposes of this Agreement, (i) if
the opinion of value in any such independent appraisal or evaluation is
expressed as a range of values, then for purposes of this Agreement, the market
value shall be deemed the midpoint (the average of the limits) of the range and
(ii) each Servicing Appraisal shall take into account customary factors,
including current market conditions and the fact that the Servicing Rights may
be terminated by the relevant Approved Servicing Agreement’s counterparty, or
sold or otherwise disposed of, under circumstances where the Borrower is in
default under this Agreement.  The Borrower acknowledges that each Servicing
Appraisal’s determination of market value is for the limited purpose of
determining an advance rate for purposes of the financing provided in this
Agreement.

 

“Servicing Portfolio” means the Borrower’s entire portfolio of Serviced Loans.

 

14

--------------------------------------------------------------------------------


 

“Servicing Portfolio Seriously Delinquent Rate” means the total number of
Mortgage Loans in Borrower’s Servicing Portfolio that are ninety (90) days or
more delinquent (using the Mortgage Bankers Association method of calculating
delinquency) divided by the total number of all Mortgage Loans in Borrower’s
Servicing Portfolio.

 

“Servicing Rights” means all of the Borrower’s rights and interests under any
Approved Servicing Agreement, including the rights to (a) service the Serviced
Loans that are the subject matter of such Approved Servicing Agreement and
(b) be compensated, directly or indirectly, for doing so.

 

“Subordinated Debt” means all Debt of Borrower whether now existing or hereafter
incurred which is subordinate in right of payment to the Indebtedness, pursuant
to a written agreement in form and content satisfactory to Bank.

 

“Subsection” and “Subsections” have the meanings set forth in Section 1.6.

 

“Subsidiary(ies)” means any entity more than fifty percent (50%) of whose
ownership, equity or voting interest now or hereafter is owned directly or
indirectly by Borrower or any Subsidiary or may be voted by Borrower or any
Subsidiary.

 

“Taxes” means all taxes (including withholding), assessments, fees, levies,
imposts, duties, deductions, withholdings, or other charges of any nature
whatsoever from time to time or at any time imposed by any Laws or by any
Tribunal, excluding state and local sales and use taxes.

 

“Term Loan Period” means the period beginning on the two (2) calendar year
anniversary of the Effective Date and ending on the three (3) calendar year
anniversary of the Effective Date.

 

“Term Loan” has the meaning set forth in Section 2.1.

 

“Tribunal” means any state, commonwealth, federal, foreign, territorial, or
other court or governmental department, commission, board, bureau, agency, or
instrumentality.

 

“Tribunal Proceedings” has the meaning set forth in Section 5.4.

 

“Unpaid Judgments” has the meaning set forth in Section 5.5.

 

1.2                               Terms Defined in the Code.  Terms (whether or
not capitalized) defined in the Code which are not otherwise defined in this
Agreement are used herein as defined in the Code as in effect on the date
hereof.

 

1.3                               Accounting Matters.  Any accounting term used
in this Agreement or the other Loan Documents shall have, unless otherwise
specifically provided therein, the meaning customarily given such term in
accordance with GAAP, or other method of accounting acceptable to Bank, and all
financial computations thereunder shall be computed, unless otherwise
specifically provided therein, in accordance with GAAP, or other method of
accounting acceptable to Bank, consistently applied.  That certain items or
computations are explicitly modified by the phrase “in accordance with GAAP, or
other method of accounting acceptable to Bank” shall in no way be construed to
limit the foregoing.

 

15

--------------------------------------------------------------------------------


 

1.4                               Headings.  The headings, captions, and
arrangements used in any of the Loan Documents are, unless specified otherwise,
for convenience only and shall not be deemed to limit, amplify, or modify the
terms of the Loan Documents nor to affect the meaning thereof.

 

1.5                               Number and Gender of Words.  Whenever herein
the singular number is used, the same shall include the plural where
appropriate, and words of any gender shall include each other gender where
appropriate.  Reference herein to Borrower shall mean, jointly and severally,
each Person comprising same.

 

1.6                               Articles, Addendums, Sections and Exhibits. 
All references herein to “Article,” “Articles,” “Section,” “Sections,”
“Subsection,” and “Subsections” contained herein are, unless specified indicated
otherwise, references to articles, sections, and subsections of this Agreement. 
All references herein to an “Addendum”, “Exhibit” or “Schedule” are references
to exhibits or schedules attached hereto, all of which are made a part hereof
for all purposes, the same as if set forth herein verbatim, it being understood
that if any addendum, exhibit or schedule attached hereto which is to be
executed and delivered, contains blanks, the same shall be completed correctly
and in accordance with the terms and provisions contained and as contemplated
herein prior to or at the time of the execution and delivery thereof.  The words
“herein,” “hereof,” “hereunder” and other similar compounds of the word “here”
when used in this Agreement shall refer to the entire Agreement and not to any
particular provision or section.

 

ARTICLE 2
COMMITMENT TO LEND, TERMS OF PAYMENT

 

2.1                               Revolving Loans and Term Loans.  Subject to
and upon the terms and conditions of this Agreement, during the Revolving Loan
Period, Bank agrees to make one or more Advances (hereinafter called,
individually, a “Revolving Loan” and, collectively, the “Revolving Loans”) to
Borrower for Approved Purposes in an aggregate principal amount at any one time
outstanding up to but not exceeding the Borrowing Limit.  Within the limit of
the Borrowing Limit in effect from time to time, during the Revolving Loan
Period, Borrower may borrow, repay, and re-borrow at any time and from time to
time from the Effective Date to the earlier of (a) the expiration of the
Revolving Loan Period, or (b) the termination of Bank’s Commitment hereunder
(collectively, the “Commitment Termination Date”).  If, by virtue of payments
made on the Promissory Note during the Revolving Loan Period, the principal
amount owed on the Promissory Note during its term reaches zero at any point,
Borrower agrees that all of the Collateral and all of the Loan Documents shall
remain in full force and effect to secure any Advances made thereafter, and Bank
shall be fully entitled to rely on all of the Collateral and all of the Loan
Documents unless an appropriate release of all or any part of the Collateral or
all or any part of the Loan Documents has been executed by Bank.  The Principal
Balance may not exceed the Borrowing Limit at any time.  Upon the expiration of
the Revolving Loan Period, and provided that no Event of Default and no event
that, with the lapse of time or notice or both, would reasonably be expected to
become an Event of Default, has occurred and is continuing, the Revolving Loans
shall, without any further action by Bank or Borrower, convert to a term loan
(the “Term Loan”) in accordance with the terms of the Promissory Note.

 

16

--------------------------------------------------------------------------------


 

2.2                               Promissory Note.  The Loans shall be evidenced
by, be repayable, and accrue interest in accordance with, the Promissory Note. 
Subject to the terms and conditions in this Agreement, the Promissory Note, and
the other Loan Documents, Borrower may borrow, repay, and re-borrow under the
Promissory Note during the Revolving Loan Period.  The unpaid principal balance
of the Promissory Note shall be repaid as provided therein.

 

2.3                               Borrowing Procedure.  Borrower shall give Bank
notice of each Revolving Loan by means of a written request containing the
information required by Bank and delivered (by hand, email or by mechanically
confirmed facsimile) to Bank no later than 1:00 p.m. (Arizona time) on the day
on which Borrower desires that Bank fund the Revolving Loan.  Bank, at its
option, may accept telephonic requests for such Advances, provided, however,
that such acceptance shall not constitute a waiver of Bank’s right to require
delivery of a written request in connection with subsequent Revolving Loans. 
Any telephonic request for a Revolving Loan by Borrower shall be promptly
confirmed by Borrower’s submission of a properly completed written request to
Bank, but failure to deliver a written request shall not be a defense to payment
of a Revolving Loan.  Bank shall have no liability to Borrower for any loss or
damage suffered by Borrower as a result of Bank’s honoring of any requests,
execution of any instructions, authorizations or agreements or reliance on any
reports communicated to it telephonically, by facsimile or electronically, and
purporting to have been sent to Bank by Borrower and Bank shall have no duty to
verify the origin of any such communication or the identity or authority of the
Person sending it.  Subject to the terms and conditions of this Agreement, each
Revolving Loan shall be made available to Borrower by depositing the same, in
immediately available funds, in an account of Borrower designated by Borrower
maintained with Bank.

 

2.4                               Remargin Requirement.  If at any time the
aggregate outstanding amount of Loans made in connection with Pledged Servicing
Rights exceeds, as the date of determination, 55% of the fair market value of
the Fannie Mae and Freddie Mac Eligible Pledged Servicing Rights, as reflected
in the most recent Servicing Appraisal (such excess, a “Remargin Amount”), then
Bank may by notice to Borrower require Borrower to transfer to Bank cash in an
amount at least equal to the Borrowing Base Deficiency (such requirement, a
“Margin Call”).  Notice delivered pursuant to this Section 2.4 may be given by
any written or electronic means.  Any notice given before 10:00 a.m. (Arizona
time) on a Business Day shall be met, and the related Margin Call satisfied, no
later than 5:00 p.m. (Arizona time) on such Business Day; notice given after
10:00 a.m. (Arizona time) on a Business Day shall be met, and the related Margin
Call satisfied, no later than 5:00 p.m. (Arizona time) on the following Business
Day.  The failure of Bank, on any one or more occasions, to exercise its rights
hereunder, shall not change or alter the terms and conditions to which this
Agreement is subject or limit the right of Bank to do so at a later date. 
Borrower and Bank each agree that a failure or delay by Bank to exercise its
rights hereunder shall not limit or waive Bank’s rights under this Agreement or
otherwise existing by law or in any way create additional rights for Borrower.

 

2.5                               Payments.  If a scheduled payment under the
Promissory Note is not made in a timely manner, Bank is authorized by Borrower
to debit the amount of any such payments from any general deposit account of
Borrower with Bank. If at any time the Principal Balance exceeds the Borrowing
Limit, Borrower shall within two Business Days repay to Bank an amount
sufficient to eliminate such excess.

 

17

--------------------------------------------------------------------------------


 

2.6                               Purpose of Loans.  Borrower represents that
the proceeds of the Loans will be used only for Approved Purposes.

 

2.7                               Sale of Participations; Disclosure of
Information.  Subject to the provisions of any Acknowledgment Agreement, Bank
may, from time to time and without notice to Borrower, sell or offer to sell the
Indebtedness, or interests therein, to one or more assignees or participants.
Borrower further agrees that Bank is hereby authorized to disseminate and
disclose any information (whether or not confidential or proprietary in nature)
Bank now has or may hereafter obtain pertaining to Borrower, the Serviced Loans,
the Indebtedness or the Loan Documents (including, without limitation, any
credit or other information regarding Borrower, any of its principals, or any
other person or entity liable, directly or indirectly, for any part of the
Loan), to (a) any assignee or participant or any prospective assignee or
prospective participant, (b) any regulatory body having jurisdiction over Bank
or the Indebtedness, (c) any sub-servicer of the Serviced Loans, including
without limitation, any other mortgage originator under an interservicer
agreement wherein such originator will take over and service the Serviced Loans
if an Agency terminates Borrower’s right to service the Serviced Loans or if
Borrower otherwise defaults hereunder, and (d) any other persons or entities as
may be necessary or appropriate in Bank’s reasonable judgment.  Bank understands
that such information may include information that is subject to, and
accordingly Bank represents and warrants to Borrower that Bank and its
Affiliates are subject to internal policies and processes that require Bank and
permitted recipients pursuant to this paragraph to receive, maintain, store and
dispose of applicable confidential information in compliance with, any and all
applicable federal, state and local laws, rules, regulations and ordinances
governing or relating to privacy rights in connection with its performance under
this Agreement including, without limitation, the Gramm Leach Bliley Act, as
amended (the “GLB Act”).

 

2.8                               Order of Application.  Except as otherwise
provided in the Loan Documents or otherwise agreed by Bank, all payments and
prepayments of the Indebtedness, including proceeds from the exercise of any
Rights under the Loan Documents or proceeds of any of the Collateral, shall be
applied to the Indebtedness in the following order, any instructions from
Borrower to the contrary notwithstanding: (a) to the expenses for which Bank
shall not have been reimbursed under the Loan Documents, and then to all
indemnified amounts due under the Loan Documents; (b) to fees then owed Bank
hereunder; (c) to accrued interest on the portion of the Indebtedness being paid
or prepaid; (d) to the portion of the principal being paid or prepaid; (e) to
the remaining accrued interest on the Indebtedness; (f) to the remaining
principal; and (g) to the remaining Indebtedness.  All amounts remaining after
the foregoing application of funds shall be paid to Borrower.

 

ARTICLE 3
COLLATERAL

 

3.1                               Security Interests.  Subject to the prior
rights in favor of any Agency pursuant to the applicable Acknowledgment
Agreement, Borrower hereby pledges, assigns and grants to Bank a continuing
first priority security interest in all of Borrower’s right, title and interest
in and to all of the Collateral to secure the prompt and complete payment and
performance when due of all of the Indebtedness and all of the Obligations.

 

18

--------------------------------------------------------------------------------


 

3.2                               Borrower Remains Liable.  Notwithstanding
anything to the contrary contained herein, (a) Borrower and each other Obligated
Party shall remain liable under the Approved Servicing Agreements, contracts and
other agreements to which such Person is a party and which are included in the
Collateral and shall perform all of its respective duties and obligations
thereunder to the same extent as if this Agreement had not been executed, and
(b) Bank shall not have any obligation or liability under any of the Approved
Servicing Agreements, contracts and other agreements included in the Collateral
by reason of this Agreement, nor shall Bank be obligated to perform any of the
obligations or duties of Borrower or any other Obligated Party thereunder or to
take any action to collect or enforce any claim for payment assigned hereunder.

 

3.3                               Authorization to File Financing Statements. 
Subject to the terms of any applicable Acknowledgment Agreement, Borrower hereby
irrevocably authorizes Bank at any time and from time to time to prepare and
file one or more financing statements (and any continuation statements and
amendments thereto) describing the Collateral whether or not the Borrower’s
signature appears thereon.

 

3.4                               Acknowledgment Agreements.  Servicing Rights
under Servicing Agreements with Fannie Mae, Freddie Mac, or any other Agency
will have a market value of zero for purposes of determining the Borrowing Base
until the date on which an Acknowledgment Agreement covering such Servicing
Rights has been executed and delivered by the Borrower, the Bank and Fannie Mae,
Freddie Mac, or other Agency as applicable.

 

3.5                               Pledged Deposit Accounts.  Borrower shall
establish and maintain with Bank each of the Pledged Deposit Accounts in the
form of a time deposit or demand account.  Pledged Servicing Receivables and
Pledged Servicing Rights funds received and retained by Borrower pursuant to the
applicable Approved Servicing Agreement, together with all proceeds from any
sale or transfer of Pledged Servicing Rights permitted by Bank in its
commercially reasonable discretion, shall promptly, and in any event within two
(2) Business Days after receipt, be deposited in the appropriate Pledged Deposit
Account.  Funds deposited in the Pledged Deposit Accounts (including any
interest paid on such funds) may be distributed only with the consent of Bank. 
Prior to the Borrower making any withdrawal from the custodial account or any
other clearing account maintained under the related Approved Servicing
Agreement, the Borrower shall instruct the related depository institution to
remit all collections, payments and proceeds in respect of any Pledged Servicing
Receivables or Pledged Servicing Rights into the appropriate Pledged Deposit
Account.  Borrower shall not withdraw or direct the withdrawal or remittance of
any amounts on account of any Pledged Servicing Receivables or Pledged Servicing
Rights income related to any Approved Servicing Agreement from any custodial
account into which such amounts have been deposited other than to remit to the
appropriate Pledged Deposit Account.

 

3.6                               Further Assurances Concerning Collateral.  In
furtherance of the foregoing, the Borrower hereby agrees to perform, or cause to
be performed, such acts and duly to authorize, execute, acknowledge, deliver,
file and record (or cause such actions to be taken with respect to) such
financing statements, assignments, security agreements, deeds of trust,
mortgages, bond powers and supplements, modifications or amendments to any of
them, and such other papers as Bank may reasonably request in order to establish
and preserve the priority of, perfect and protect the Liens granted or intended
to be granted to Bank in and to any and all such Collateral and to preserve and
protect Bank’s rights in respect of all present and future Collateral for the
Indebtedness and the Obligations.

 

19

--------------------------------------------------------------------------------


 

3.7                               Limited Pledge of Fannie Mae Servicing. 
 Notwithstanding anything to the contrary herein or any of the other Loan
Documents, the pledge of the Borrower’s right, title and interest in mortgage
servicing rights under servicing contracts with Fannie Mae shall only secure the
Borrower’s debt to Bank incurred for the purposes of (a) purchasing additional
Mortgage Loan servicing rights and retaining current Mortgage Loan servicing
rights, (b) purchasing a mortgage banking company (including a management buyout
of an existing mortgage banking company) or (c) securing a warehouse line of
credit; provided, that the foregoing provisions of this paragraph shall be
deemed automatically supplemented or amended if and to the extent Fannie Mae
supplements or amends the corresponding requirement, whether in its rules,
regulations, guides, Servicing Agreements, Acknowledgment Agreements, or
published announcements or otherwise waives or grants exceptions from such
requirement, and in each instance, with the same substantive force and effect;
provided further that the security interest created hereby is subject to the
following provision to be included in each financing statement filed in respect
hereof (defined terms used below shall have the meaning set forth in the
applicable Acknowledgment Agreement):

 

The security interest described in this financing statement is subordinate to
all rights of Fannie Mae under (i) the terms of an Acknowledgment Agreement,
with respect to the Security Interest among Fannie Mae, IMPAC Mortgage Corp.
(the “Debtor”) and Western Alliance Bank, and (ii) the Mortgage Selling and
Servicing Contract, the Fannie Mae Selling Guide, the Fannie Mae Servicing Guide
and all supplemental servicing instructions or directives provided by Fannie
Mae, all applicable master agreements, recourse agreements, repurchase
agreements, indemnification agreements, loss-sharing agreements, and any other
agreements between Fannie Mae and the Debtor, and all as amended, restated or
supplemented from time to time  (collectively, the “Fannie Mae Lender
Contract”), which rights include the right of Fannie Mae to terminate the Fannie
Mae Lender Contract with or without cause and the right to sell, or have
transferred, the Servicing Rights.

 

3.8                               Limited Pledge of Freddie Mac Servicing. 
Notwithstanding anything to the contrary contained herein or in any of the other
Loan Documents, the pledge of Borrower’s right, title and interest in mortgage
servicing rights under Servicing Agreements with Freddie Mac shall only secure
Borrower’s indebtedness and obligations to Bank incurred for (i) Approved
Purposes, or (ii) any other purpose which Freddie Mac, in its sole and absolute
discretion, considers to be consistent with the purposes of its Acknowledgment
Agreement to be executed among Borrower, Bank and Freddie Mac; provided further
that the pledge of Borrower’s Servicing Rights and Pledged Servicing Receivables
under Approved Servicing Agreements with Freddie Mac may not include Borrower’s
present and future rights to reimbursement for advances, including for
delinquent principal, interest, taxes, insurance and other reimbursable expenses
related to the Pledged Servicing Receivables and required to be made by Borrower

 

20

--------------------------------------------------------------------------------


 

pursuant to such Approved Servicing Agreements; and provided further that the
security interest created hereby is subject to the following provision to be
included in each financing statement filed in respect hereof (defined terms used
below shall have the meaning set forth in the applicable Acknowledgment
Agreement):

 

Notwithstanding anything to the contrary herein, the security interest
publicized or perfected by this financing statement is subject and subordinate
in each and every respect (a) to all rights, powers and prerogatives of the
Federal Home Loan Mortgage Corporation (“Freddie Mac”) under and in connection
with the Purchase Documents, as that term is defined in the Freddie Mac
Single-Family Seller/Servicer Guide, which rights include, without limitation,
the right of Freddie Mac to disqualify (in whole or in part) the debtor named
herein as an approved Freddie Mac Seller/Servicer, with or without cause, and
the right to terminate (in whole or in part) the unitary, indivisible master
servicing contract and to transfer and sell all or any portion of said servicing
contract rights, as provided in the Purchase Documents; and (b) to all claims of
Freddie Mac arising out of or relating to any and all breaches, defaults and
outstanding obligations of the debtor to Freddie Mac.

 

Notwithstanding the foregoing, Borrower and Bank acknowledge and agree that with
respect to any Freddie Mac Mortgage Loan, the Borrower’s pledge of Collateral
hereunder will not include Borrower’s present and future right to reimbursement
for servicer advances, including for principal, interest, taxes, insurance and
other reimbursable expenses related to Pledged Servicing Receivables.

 

3.9                               Reserved.

 

3.10                        Periodic Valuations of Servicing Rights.  The value
of all Servicing Rights and/or Pledged Servicing Rights, as applicable, to the
Bank shall be periodically determined as provided in Exhibit A attached hereto,
and the Borrowing Base shall be adjusted to reflect each such determination and
updating of the value of such Collateral; provided that, notwithstanding any
other provision hereof to the contrary, Bank shall have the right, exercisable
from time to time (daily or less often) in its sole discretion on any day after
the occurrence and during the continuance of any Event of Default to mark the
Servicing Rights to market, whereupon, for purposes of determining the value of
the Collateral for that day (and for each day thereafter until it shall
thereafter be evaluated or re-evaluated by such an approved appraiser or broker
or again marked to market by the Bank) such Servicing Rights shall be equal to
75% of its market value on that day as determined by Bank in its sole and
absolute discretion without regard to the then-current Servicing Appraisal
(which market value the Borrower acknowledges may be nominal). The Borrower
acknowledges that a determination by Bank of market value pursuant to this
Agreement is for the limited purpose of determining value of the Collateral for
lending or remargin purposes under this Agreement without the ability to perform
customary purchaser’s due diligence and is not necessarily equivalent to a
determination of the fair market value of Collateral achieved by obtaining
competing bids in an orderly market in which the servicer is not in default,
insolvent or the subject of a case in bankruptcy and the bidders have adequate
opportunity to perform customary diligence.

 

21

--------------------------------------------------------------------------------


 

ARTICLE 4
CONDITIONS PRECEDENT TO LENDING

 

4.1                               Initial Extension of Credit.  The obligation
of Bank to make the initial Advance under the Promissory Note is subject to the
condition precedent that Bank shall have received on or before the day of such
Advance all of the following, each dated (as applicable and unless otherwise
indicated) on or as of the Effective Date, in form and substance satisfactory to
Bank:

 

(a)                                 Resolutions.  Certified resolutions of the
directors or shareholders, as required, of Borrower and each other Obligated
Party which authorize the execution, delivery, and performance by Borrower or
any such Obligated Party of this Agreement and the other Loan Documents to which
Borrower or any such Obligated Party is or is to be a party;

 

(b)                                 Incumbency Certificate.  A certificate of
incumbency certified by an authorized officer or representative certifying the
names of the individuals or other Persons authorized to sign this Agreement and
the other Loan Documents to which Borrower or any other Obligated Party is or is
to be a party on behalf of Borrower or any such Obligated Party together with
specimen signatures of such Persons;

 

(c)                                  Organizational Documents.  Certified
Organizational Documents for Borrower and each other Obligated Party as of a
date acceptable to Bank;

 

(d)                                 Governmental Certificates.  Certificates of
the appropriate government officials of the state of incorporation or
organization of Borrower and each other Obligated Party as to the existence and
good standing of Borrower or any such Obligated Party, each dated within thirty
(30) days prior to the date of the initial Advance;

 

(e)                                  Promissory Note.  The Promissory Note,
executed by Borrower;

 

(f)                                   Loan and Security Agreement.  This
Agreement, executed by the Borrower;

 

(g)                                  Servicer Notice.  A fully-executed Servicer
Notice in the form attached hereto as Exhibit D, or such other form as agreed
upon by Bank in its sole good faith discretion.

 

(h)                                 Insurance Matters.  Copies of insurance
certificates describing all insurance policies required by the Agreement and the
other Loan Documents, together with loss payable and lender endorsements in
favor of Bank with respect to all insurance policies covering Collateral;

 

(i)                                     Guaranty.  The Guaranty, executed by
each Guarantor.

 

(j)                                    Security Documents.  The Security
Documents, executed by each party thereto;

 

22

--------------------------------------------------------------------------------


 

(k)                                 Borrowing Base Certificate; Other Loan
Documents.  The Borrowing Base Certificate computed as of the Effective Date
duly executed by Borrower, together with each other Loan Document, duly executed
by each Obligated Party which is a party thereto;

 

(l)                                     Servicing Appraisal.  A Servicing
Appraisal of the Collateral;

 

(m)                             UCC Searches.  (a) Results of UCC and other
search reports from one or more commercial search firms acceptable to Bank,
listing all of the effective financing statements and other Liens filed against
the Borrower in the jurisdiction in which the Borrower is incorporated and any
other jurisdiction Bank deems relevant, and (b) evidence reasonably satisfactory
to Bank that the Liens indicated by the financing statements (or similar
documents) disclosed by the reports described above have been released or will
be released or amended on the Effective Date to the extent they include any
interest in the Collateral, including (x) copies of proper UCC termination
and/or amendment statements, if any, necessary to release and/or amend such
Liens and other rights of any Person and (y) such other termination and/or
amendment statements as Bank may reasonably request from the Borrower;

 

(n)                                 Facility Fee.  Borrower shall have paid Bank
that portion of the Facility Fee due on the Effective Date;

 

(o)                                 Acknowledgment Agreement(s).  A
fully-executed Acknowledgment Agreement for each applicable Agency; and

 

(p)                                 Additional Items.  All other additional
items as may be reasonably required by the Bank.

 

4.2                               Conditions for All Advances.  In addition to
the conditions precedent stated elsewhere herein, Bank shall not be obligated to
make any Advance unless:

 

(a)                                 Borrowing Base Certificate.  An updated
Borrowing Base Certificate computed as of a date not more than 30 days prior to
such Advance, duly executed by Borrower, together with each other Loan Document,
duly executed by each Obligated Party which is a party thereto;

 

(b)                                 Representations and Warranties.  The
representations and warranties made in Article Five of this Agreement are true
and correct at and as of the time the Advance is to be made, and the request for
an Advance shall constitute the representation and warranty by Borrower that
such representations and warranties are true and correct at such time;

 

(c)                                  No Event of Default.  On the date of, and
upon receipt of, the Advance, no Event of Default, and no event which, with the
lapse of time or notice or both, would reasonably be expected to become an Event
of Default, shall have occurred and be continuing;

 

(d)                                 Advance Request.  Bank has received an
Advance Request, as well as such other documents, opinions, certificates,
agreements, instruments and evidences as Bank may reasonably request, including,
but not limited to, a Borrowing Base Certificate; and

 

(e)                                  Additional Documentation.  Bank shall have
received such additional approvals, opinions, or documents as Bank may
reasonably request.

 

Each Advance hereunder shall be deemed to be a representation and warranty by
the Borrower to Bank that the conditions specified in Section 4.1 and this
Section 4.2 have been satisfied on and as of the date of the applicable Advance.

 

23

--------------------------------------------------------------------------------


 

ARTICLE 5
REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Bank as follows as of the date hereof, as of
the date of each Loan and at all times while any Indebtedness or Obligation is
outstanding or any Loan Document is in force and effect:

 

5.1                               Existence.  Borrower is a duly organized,
validly existing, and in good standing under the laws of the State of
California, and is duly qualified to transact business and is in good standing
in all jurisdictions where the nature and extent of its business and property
requires the same.  Except as otherwise disclosed to Bank in writing, Borrower
does not conduct business under any name or trade name.

 

5.2                               Authorization.  Borrower possesses all
requisite authority, power, licenses, permits, and franchises to conduct its
business and execute, deliver, and comply with the terms of the Loan Documents. 
The execution and delivery of this Agreement, the consummation of the
transactions herein contemplated and compliance with the terms and provisions
hereof, the making of the Loans, and the execution, issuance, and delivery of
the Loan Documents have been duly authorized and approved by all necessary
entity action on the part of Borrower.  No consent or approval of any Tribunal
or any other Person that has not been obtained is required in order for Borrower
to legally execute, deliver, and comply with the terms of the Loan Documents.

 

5.3                               Properties; Permitted Liens.  Borrower has
good and indefeasible title to all of its real properties and good and
marketable title to all of its other properties and assets and to the
Collateral, in each case free and clear of any Liens except Permitted Liens. 
The Borrower is the legal and equitable owner and holder of the Collateral, free
and clear of all Liens except the Permitted Liens, has full power and authority
to grant to Bank the security interest in the Collateral pursuant hereto, and
the Collateral is validly pledged or assigned to Bank, subject to no other Liens
except Permitted Liens.  Subject to the rights of the Agencies as reflected in
the relevant Acknowledgment Agreements, when financing statements have been
filed in the appropriate offices against Borrower with respect to any
Collateral, Bank will have a fully perfected first priority security interest in
that portion of the Collateral in which a security interest may be perfected by
filing, subject only to any Permitted Liens.

 

5.4                               Compliance with Laws and Documents.  Borrower
is not, nor will the execution, delivery, and performance of and compliance with
the terms of the Loan Documents cause Borrower to be, in violation of any Laws
or in default (nor has any event occurred which, with the giving of notice or
lapse of time or both, would constitute such a default) under any contract in
any respect which would reasonably be expected to have a Material Adverse
Effect.  During the past five (5) years, there have been no proceedings, claims,
or (to the best of Borrower’s knowledge) investigations against or involving
Borrower by any Tribunal under or pursuant to any environmental, occupational
safety and health, antitrust, unfair competition, securities, or other Laws
which would have a Material Adverse Effect, except as previously disclosed to
the Bank in writing in connection with Borrower’s application for the Loan (the
“Tribunal Proceedings”).

 

24

--------------------------------------------------------------------------------


 

5.5                               Litigation.  Except for Litigation in which
Borrower is exclusively a plaintiff without a counterclaim, cross claim, or
similar action asserted against Borrower and except as previously disclosed to
the Bank in writing in connection with Borrower’s application for the Loan (the
“Existing Litigation”), or as otherwise later disclosed in the public filings of
Impac Mortgage Holdings Inc., Borrower is not involved in, nor is Borrower aware
of the threat of, any Litigation which would have a Material Adverse Effect, and
there are no material outstanding or unpaid judgments against Borrower in an
amount of $5,000,000.00 or more unpaid longer than thirty (30) days from the
date of the order of judgment, and which are not stayed or pending appeal,
except as previously disclosed to the Bank in writing in connection with
Borrower’s application for the Loan (the “Unpaid Judgments”).

 

5.6                               Taxes.  All federal, state, foreign, and other
Tax returns of Borrower required to be filed have been filed, all federal,
state, foreign, and other Taxes imposed upon Borrower which are due and payable
have been paid, and no material amounts of Taxes not reflected on such returns
are payable by Borrower, other than Taxes being contested in good faith by
appropriate legal proceedings and previously disclosed in writing by Borrower to
Bank.

 

5.7                               Enforceability of Loan Documents.  All Loan
Documents when duly executed and delivered by Borrower will constitute legal,
valid, and binding obligations of Borrower enforceable against Borrower in
accordance with their terms subject to Debtor Relief Laws and except that the
availability of equitable remedies may be limited.

 

5.8                               Financial Statements.  All financial
statements of Borrower heretofore and hereafter to be delivered to Bank have
been and shall continue to be prepared in accordance with GAAP, and do and shall
fairly represent in all material respects the financial condition of Borrower as
of the date of each such financial statement (subject to reasonable yearend
adjustments for interim financial statements).  There are no material
liabilities, direct or indirect, fixed or contingent, as of the date of each
such financial statement, which are not reflected therein or in the notes
thereto to the extent required to be disclosed in accordance with GAAP.  Except
for transactions directly related to, or specifically contemplated by, this
Agreement and transactions heretofore disclosed in writing to Bank, there has
been no material adverse change in the financial condition of Borrower as shown
by the Current Financial Statements for Borrower between the date of such
Current Financial Statements and the date hereof, nor has Borrower incurred any
material liability, direct or indirect, fixed, or contingent, except as
otherwise disclosed to and approved in writing by Bank.  Neither Borrower nor
any of its Subsidiaries has any material Debt, other contingent liabilities,
liabilities for taxes, any long-term lease obligations or unusual forward or
long-term commitments, or any Hedge Agreement or other transaction or obligation
in respect of derivatives, that are not reflected in the most recent financial
statements referred to in this paragraph.

 

5.9                               Regulation U.  The proceeds of the Advances
are not and will not be used directly or indirectly for the purpose of
purchasing or carrying, or for the purpose of extending credit to others for the
purpose of purchasing or carrying, any “margin stock” as that term is defined in
Regulation U of the Board of Governors of the Federal Reserve System.

 

25

--------------------------------------------------------------------------------


 

5.10                        Subsidiaries.  Borrower has no Subsidiaries as of
the date of this Agreement except those previously disclosed to the Bank in
writing, in connection with Borrower’s application for the Loan.  There are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments of any nature relating to any equity interests of the Borrower or
any Obligated Party.

 

5.11                        Other Debt.  Except as previously disclosed to the
Bank in writing, in connection with Borrower’s application for the Loan,
Borrower is not directly, indirectly, or contingently obligated with respect to
any Debt as of the Effective Date.

 

5.12                        Regulatory Acts.  Borrower is not an “investment
company” or “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, nor is Borrower subject to
regulation under the Federal Power Act, the Interstate Commerce Act, or any
other Law (other than Regulation X of the Board of Governors of the Federal
Reserve System) which regulates the incurring by Borrower or Guarantor of debt,
including, without limitation, Laws regulating common or contract carriers or
the sale of electricity, gas, steam, water, or other public utility serves.

 

5.13                        Locations.  The location of Borrower’s chief
executive office and all other locations where Borrower conducts its business
are the same as were previously disclosed to the Bank in writing, in connection
with Borrower’s application for the Loan.

 

5.14                        Reserved.

 

5.15                        General.  There is no significant material fact or
condition relating to the financial condition and business of Borrower (other
than general economic factors affecting similarly situated businesses), or the
Collateral which has not been disclosed in writing to Bank, and all writings
heretofore or hereafter exhibited, made, or delivered to Bank by or on behalf of
Borrower are and will be genuine and in all respects what they purport and
appear to be.

 

5.16                        Licensing.  The Borrower and the Servicers (if any)
of its Mortgage Loans are duly registered as mortgage lenders and servicers in
each state in which Mortgage Loans have been or are from time to time
originated, to the extent such registration is required by any applicable Laws,
except where the failure to register would not reasonably be expected to result
in a Material Adverse Effect.

 

5.17                        Solvency.  Borrower and each Subsidiary are solvent
and generally able to pay their debts as they come due.

 

5.18                        Servicing Agreements.  Bank has received copies of
each Approved Servicing Agreement (including, without limitation, all exhibits
and schedules referred to therein or delivered pursuant thereto), all amendments
thereto, waivers relating thereto and other side letters or agreements affecting
the terms thereof and all agreements and other material documents relating
thereto, and Borrower hereby certifies that the copies delivered to Bank by
Borrower are true, correct and complete.  Bank acknowledges that the Approved
Servicing Agreements incorporate the guides, guidelines, and any applicable
amendments thereto, of the relevant Agencies and Borrower has not and will not
deliver copies of such guides and guidelines to Bank.  Each Approved Servicing
Agreement has been duly executed and delivered by Borrower and is in full force
and effect, and no default or material breach has occurred and is continuing
thereunder.

 

26

--------------------------------------------------------------------------------


 

5.19                        Agency Approvals; Servicing Facilities.  Borrower or
its subservicer has adequate financial standing, servicing facilities,
procedures and experienced personnel necessary for the sound servicing of
mortgage loans of the same types as may from time to time constitute Mortgage
Loans in accordance with the requirements of each applicable Approved Servicing
Agreement.  With respect to Ginnie Mae Servicing Rights and to the extent
necessary, Borrower is an FHA Approved Mortgagee and a VA Approved Lender. 
Borrower is also approved by Fannie Mae and Ginnie Mae as an approved lender and
Freddie Mac as an approved seller/servicer, and, to the extent necessary,
approved by the Secretary of Housing and Urban Development pursuant to Sections
203 and 211 of the National Housing Act.  In each such case, Borrower is in good
standing, with no event having occurred or Borrower having any reason whatsoever
to believe or suspect will occur, including a change in insurance coverage that
would either make Borrower unable to comply with the eligibility requirements
for maintaining all such applicable approvals or require notification to the
relevant Agency or to the Department of Housing and Urban Development, FHA or
VA.  Should Borrower for any reason cease to possess all such applicable
approvals, or should notification to the relevant Agency or to HUD, FHA or VA be
required, Borrower shall so notify Bank immediately in writing.

 

5.20                        Eligible Pledged Servicing Rights.  Each Pledged
Servicing Right is an Eligible Pledged Servicing Right; and Each Pledged
Receivable represents a valid and legally binding indebtedness arising from the
servicing by Borrower of Mortgage Loans, subject only to claims of the
applicable Agency and Acknowledgement Agreement. Notwithstanding the foregoing,
so long as Borrower did not knowingly include an invalid or ineligible Pledged
Servicing Right in the Borrowing Base, no Default or Event of Default shall
occur on account of a breach of the foregoing representation if Borrower removes
such item from the Borrowing Base and satisfies any resulting Margin Call within
one (1) Business Day after Borrower’s obtaining actual knowledge of such breach.

 

5.21                        Financial Information.  All representations and
warranties set forth in the Loan Documents with respect to any financial
information concerning Borrower or any Guarantor shall apply to all financial
information delivered to Bank by Borrower, such Guarantor, or any Person
purporting to be an Authorized Officer or other representative of Borrower or
such Guarantor regardless of the method of transmission to Bank or whether or
not signed by Borrower, such Guarantor or such Authorized Officer or other
representative, as applicable.

 

ARTICLE 6
AFFIRMATIVE COVENANTS

 

So long as Bank is committed to make Advances hereunder, and thereafter until
payment and performance in full of all of the Indebtedness and Obligations,
Borrower covenants and agrees that:

 

6.1                               Reporting Requirements.  Borrower shall
provide to Bank and/or cause the Guarantor to provide to Bank the financial
statements and reports more particularly described in Exhibit A attached hereto.

 

27

--------------------------------------------------------------------------------


 

6.2                               Insurance.  Borrower will maintain insurance
with financially sound and reputable insurance companies in such amounts and
covering such risks as is usually carried by corporations engaged in similar
businesses and owning similar properties in the same general areas in which
Borrower and the Subsidiaries operate, provided that in any event Borrower will
maintain workmen’s compensation insurance, property insurance, comprehensive
general liability insurance, and business interruption insurance reasonably
satisfactory to Bank.  Each insurance policy covering Collateral shall name Bank
as loss payee and shall provide that such policy will not be canceled or reduced
without thirty (30) days prior written notice to Bank.

 

6.3                               Payment of Debts.  Borrower will pay or cause
to be paid any Debt which if unpaid would result in a Material Adverse Effect
prior to the date on which penalties attach thereto (except to the extent and so
long as the payment thereof is being properly contested in good faith by
appropriate proceedings and adequate reserves have been established therefor).

 

6.4                               Taxes.  Borrower will promptly pay or cause to
be paid when due (for the account of Bank, where appropriate) any and all Taxes
due by Borrower, including, without limitation, all taxes, duties, fees, levies
and other charges of whatsoever nature which have been or may be imposed by any
government or by any department, agency, state, other political subdivision or
taxing authority thereof or therein; provided that Borrower shall not be
required to pay and discharge any such Taxes or charges so long as the validity
thereof shall be contested in good faith by appropriate proceedings and Borrower
shall set aside on its books adequate reserves with respect thereto and shall
pay any such Taxes or charge before the property subject thereto shall be sold
to satisfy any lien which has attached as security therefor.

 

6.5                               Expenses of Bank.  Borrower will reimburse
Bank, for all reasonable out-of-pocket third-party costs, fees, and expenses
incident to the Loan Documents or any transactions contemplated thereby through
the Effective Date, including, without limitation, all recording fees, all
recording taxes, and the reasonable fees and disbursements of counsel for Bank
for negotiation and preparation of the Loan Documents, preparation and review of
other documents reasonably connected hereto, and providing of other legal
services reasonably related hereto.  Borrower shall additionally reimburse Bank
for all reasonable out-of-pocket third-party costs, fees and expenses arising
after the Effective Date incident to the Loan Documents or the transactions
contemplated thereby (not to exceed $2,500.00 in any 12 month period unless an
Event of Default shall have occurred and be continuing, in which event such
limit shall not apply) including without limitation for services (a) in
connection with any subsequent Advance, (b) in connection with or in
anticipation of an Event of Default or otherwise in the enforcement of the Loan
Documents, (c) in connection with any amendment or waiver to any of the Loan
Documents, (d) in connection with any request or action initiated by Borrower,
or (e) in connection with the exercise of any of Bank’s rights and remedies
under this Agreement, the Promissory Note, or any of the other Loan Documents,
or at law, including, without limitation, all consulting fees, filing fees,
brokerage fees and commissions, fees incident to security interests, liens, and
other title and other searches and reports, escrow fees, attorney’s fees, legal
expenses, court costs, auctioneer fees and expenses, and other fees and expenses
incurred in connection with liquidation or sale of the Collateral, all of which
shall be and become a part of the Indebtedness.

 

28

--------------------------------------------------------------------------------


 

6.6                               Maintenance of Entity Existence, Assets and
Business; Continuation of Present Business.  Borrower will preserve and maintain
its existence and all of its leases, licenses, permits, franchises,
qualifications, and rights that are necessary or desirable in the ordinary
conduct of its business.  Borrower will conduct its business in an orderly and
efficient manner in accordance with good business practices. Borrower will
continue to conduct its business in substantially the same fields as such
business is now carried on; provided that this Section 6.6 shall not prohibit
Borrower from adding new lines of business.

 

6.7                               Books and Records.  Borrower will maintain
proper books of record and account in which full, true, and correct entries in
conformity with GAAP shall be made of all dealings and transactions in relation
to its business and activities.

 

6.8                               Compliance with Applicable Laws and with
Contracts.  Borrower will comply in all material respects with the requirements
of all applicable Laws, rules, regulations and orders of any governmental
authority, except where contested in good faith and by proper proceedings. 
Borrower will not default or fail to comply with any agreement, contract or
instrument binding on it or affecting its properties or business which default
or failure to comply would reasonably be expected to result in a Material
Adverse Effect.

 

6.9                               Comply with Agreement.  Borrower will fully
comply with the terms, provisions and conditions of this Agreement, of the other
Loan Documents and of all documents executed pursuant hereto.

 

6.10                        Notice of Termination of Approved Servicing
Agreement, Event of Default, Suits, and Material Adverse Effect.  Borrower will
within one Business Day notify Bank of (i) the transfer, expiration without
renewal, termination or other loss of all or any part of any Approved Servicing
Agreement, any Debt obligations in excess of $25,000,000.00, or the right of the
Borrower to service Serviced Loans thereunder (or the termination or replacement
of the Borrower thereunder), the reason for such transfer, loss, termination or
replacement, if known to the Borrower, and the effects that such transfer, loss,
termination or replacement will have (or will likely have) on the prospects for
full and timely collection of all amounts owing to the Borrower under or in
respect of that Approved Servicing Agreement, (ii) any event, occurrence or
circumstance that results in a Pledged Servicing Right not meeting any
requirement to maintain its status as an Eligible Pledged Servicing Right, and
(iii) any breach of any of the covenants contained in Article 6 and Article 7 of
this Agreement and of the occurrence of any Event of Default hereunder, or of
the filing of any claim, action, suit or proceeding before any Tribunal agency
against Borrower in which an adverse decision would have a Material Adverse
Effect upon Borrower and advise Bank from time to time of the status thereof.

 

6.11                        Information and Inspection.  To the extent
applicable, Borrower will furnish to Bank as soon as available copies of all
(a) materials filed pursuant to the Securities Act of 1933, or 1934, as amended,
by Borrower with the Securities and Exchange Commission, (b) reports to
stockholders, and (c) at any reasonable time any other information pertinent to
any provision of this Agreement or to Borrower’s business which Bank may
reasonably request.  Borrower shall

 

29

--------------------------------------------------------------------------------


 

permit an authorized representative of Bank to visit with reasonable written
advance notice to Borrower, which shall be at least five (5) Business Days’
notice provided no Event of Default then exists, and inspect at reasonable times
any of the properties of Borrower and to discuss the affairs, finances, and
accounts of Borrower with the officers and employees of Borrower.

 

6.12                        Additional Information.  Borrower will promptly
furnish or cause to be furnished to Bank such other information not otherwise
required herein respecting the business affairs, assets and liabilities of
Borrower, Guarantor, the Subsidiaries and the Collateral as Bank shall from time
to time reasonably request.

 

6.13                        Asset Audit.  Borrower shall permit representatives
of Bank, at the expense of Borrower, to inspect and conduct audits of all of
Borrower’s assets and properties (both real and personal); provided that the
costs and expenses of such inspections and audits shall be subject to the
limitations set forth in Section 6.5 hereof and Borrower shall not be
responsible for the expenses relating to more than one (1) such audit in any
twelve-month period unless an Event of Default shall have occurred and be
continuing, it which event such limitation shall not apply.

 

6.14                        Covenants Relating to Collateral:

 

6.14.1.           General:

 

(a)                                 Records and Reports; Notification of Event
of Default.  Borrower will maintain complete and accurate books and records with
respect to the Collateral, and furnish to Bank such reports relating to the
Collateral as Bank shall from time to time reasonably request.

 

(b)                                 Inspection.  Borrower will permit
representatives of the Bank, during normal business hours with reasonable
advance written notice to Borrower, which shall be at least five (5) Business
Days’ notice provided no Event of Default then exists, (i) to inspect the
Collateral, (ii) to examine and make copies of the records of Borrower relating
to the Collateral, and (iii) to discuss the Collateral and the related records
of Borrower with, and to be advised as to the same by, Borrower’s officers and
employees; provided that such inspections shall be limited to one in any
twelve-month period unless an Event of Default shall have occurred and be
continuing, in which event such limitation shall not apply.

 

(c)                                  Taxes.  Borrower will pay when due all
taxes, assessments and governmental charges and levies upon the Collateral,
except those which are being contested in good faith by appropriate proceedings
and with respect to which Borrower has notified Bank in writing and no Lien
exists.

 

(d)                                 Defense of Title.  Borrower will take any
and all actions necessary to defend title to the Collateral against all persons
and to defend the security interest of Bank in the Collateral and the priority
thereof against any Lien not expressly permitted hereunder.

 

30

--------------------------------------------------------------------------------


 

(e)                                  Liens.  Without consent from the Bank,
Borrower will not create, incur, or suffer to exist any Lien on the Collateral
except (i) the security interest created by this Security Agreement, and
(ii) Permitted Liens permitted pursuant to the Loan Documents.

 

(f)                                   Change in Location, Jurisdiction of
Organization or Name.  Borrower will not (i) maintain a principal place of
business at a location other than a location previously disclosed to the Bank in
writing, in connection with Borrower’s application for the Loan, (ii) change its
name or taxpayer identification number, (iii) change its mailing address, or
(iv) change its jurisdiction of organization, unless Borrower shall have given
Bank not less than thirty (30) days’ prior written notice thereof, and Bank
shall have determined that such change will not adversely affect the validity,
perfection or priority of Bank’s security interest in the Collateral.

 

(g)                                  Other Financing Statements.  Borrower will
not sign or authorize the preparation and filing of any financing statement
naming it as debtor covering all or any portion of the Collateral, except as
permitted by the Loan Documents.

 

(h)                                 Further Assurances.  At any time and from
time to time, upon the request of Bank, and at the sole expense of Borrower,
Borrower shall promptly execute and deliver all such further instruments and
documents and take such further action as Bank may deem necessary or desirable
to preserve and perfect its security interest in the Collateral and carry out
the provisions and purposes of this Agreement, including, without limitation,
(a) the preparation (and execution, if necessary) and filing of such financing
statements as Bank may require and (b) the deposit of all certificates of title
issuable with respect to any of the Collateral and noting thereon the Bank’s
security interest hereunder.

 

6.14.2.           Collection.

 

(a)                                 Collection of Collateral.  Except as
otherwise provided in this Security Agreement, Borrower will collect and
enforce, at Borrower’s sole expense, all amounts due or hereafter due to
Borrower under the Collateral.

 

(b)                                 Verification of Accounts.  Subject to
applicable Laws, Bank shall have the right, at any time or times hereafter, in
its name or in the name of a nominee of Bank, to verify the validity, amount or
any other matter relating to any Collateral, by mail, telephone, electronic mail
or otherwise.

 

(c)                                  Appointment of Bank as Attorney-in-Fact. 
Subject to applicable Laws and the terms of the relevant Acknowledgment
Agreement, Borrower hereby irrevocably designates, makes, constitutes and
appoints Bank (and all persons designated by Bank), exercisable after the
occurrence of an Event of Default, as its true and lawful attorney-in-fact, and
authorizes Bank, in Borrower’s or Bank’s name, to: (i) demand payment of any
Collateral; (ii) enforce payment of any Collateral by legal proceedings or
otherwise; (iii) exercise all of Borrower’s rights and remedies with respect to
proceedings brought to collect any Collateral; (iv) sell or assign any
Collateral upon such terms, for such amount and at such time or times as Bank
deems advisable; (v) settle, adjust, compromise, extend

 

31

--------------------------------------------------------------------------------


 

or renew any Collateral; (vi) discharge and release any Collateral; (vii) take
control in any manner of any item of payment or proceeds thereof;
(viii) prepare, file and sign Borrower’s name on any proof of claim in
bankruptcy or other similar document against an account debtor; (ix) endorse
Borrower’s name upon any items of payment or proceeds thereof and deposit the
same in Bank’s account on account of the Obligations; (x) notify the post office
authorities to change the address for delivery of Borrower’s mail to an address
designated by Bank, have access to any lock box or postal box into which any of
Borrower’s mail is deposited, and open and dispose of all mail addressed to
Borrower, and (xi) do all acts and things which are necessary, in Bank’s
reasonable discretion, to fulfill Borrower’s obligations or exercise Bank’s
rights under this Agreement.  The preceding establishes a power of attorney
coupled with an interest.

 

(d)                                 Notice to Account Debtor.  Subject to
applicable Laws, Bank may, in its sole discretion, at any time following the
occurrence of an Event of Default, and without prior notice to Borrower
(i) notify any or all account debtors that the Accounts have been assigned to
Bank and that Bank has a security interest therein, and/or (ii) direct any or
all account debtors to make all payments upon the Accounts directly to Bank. 
Bank will use its best efforts to furnish Borrower with a copy of such notice,
but failure to do so will not have an adverse effect on Bank’s rights hereunder.

 

6.14.3.           Pledged Servicing Rights and Pledged Servicing Receivables.

 

(a)                                 Claims and Demands.  Borrower will warrant
and forever defend the right, title and interest of the Bank in and to the
Pledged Servicing Rights and Pledged Servicing Receivables against the claims
and demands of all Persons whomsoever.

 

(b)                                 Duties and Obligations.  Borrower will
diligently fulfill in all material respects its duties and obligations under
each Approved Servicing Agreement, and not be declared in writing by a
counterparty to any such Approved Servicing Agreement to be in material default;
provided that the Borrower shall not be in breach of this covenant if a default
declared by a counterparty to such Approved Servicing Agreement arose from a
failure of the portfolio of Serviced Loans to perform as required by the
relevant Approved Servicing Agreement and such counterparty has elected in
writing to continue to use the Borrower as Servicer thereof and has not
rescinded or revoked such election.

 

(c)                                  Collection.  Diligently and timely collect
its Pledged Servicing Receivables and its servicing compensation under each
Servicing Agreement and cause the Borrower’s rights to collect Pledged Servicing
Receivables under each Approved Servicing Agreement to remain in full force and
effect.

 

(d)                                 Compensation.  Borrower will cause its
rights to the servicing compensation provided for in each Approved Servicing
Agreement to remain in full force and effect until such Servicing Agreement
expires in accordance with its terms and without renewal.

 

(e)                                  Receivables.  Borrower will cause the
rights to collect Pledged Servicing Receivables under each Approved Servicing
Agreement to remain in full force and effect.

 

32

--------------------------------------------------------------------------------


 

(f)                                   Filing Authorization.  Borrower hereby
irrevocably reconfirms the filing authorization given in Section 3.3 as to such
UCC financing statements and continuation statements as Bank may reasonably
request from time to time (although no such reconfirmation shall be a condition
to the filing of any financing statement, including any “in lieu” financing
statement, or continuation statement) and execute and deliver to Bank such
further instruments of sale, pledge, assignment or transfer, and such powers of
attorney, as shall be reasonably required by Bank from time to time, and do and
perform all matters and things necessary or desirable to be done or observed,
for the purpose of effectively creating, maintaining and preserving the security
and benefits intended to be afforded the Bank under this Agreement, the
Promissory Note and the other Loan Documents.  Bank shall have all the rights
and remedies of a secured party under the Code and any other applicable law, in
addition to all rights provided for in this Agreement.

 

(g)                                  Insurance and Reports.  Borrower will cause
each of its Servicers, if any, to keep in force throughout the term of this
Agreement (i) a policy or policies of insurance covering errors and omissions
for failure to maintain insurance as required by this Agreement and (ii) a
fidelity bond.  Each such policy and fidelity bond shall be in such form and
amount as is generally customary among Persons who service a portfolio of
Mortgage Loans having an aggregate principal amount comparable to that of the
servicing portfolio of such Servicer or the Borrower, respectively, and which
are generally regarded as servicers acceptable to institutional investors. 
Borrower will promptly provide Bank with copies of all notices, reports and
other information provided by Borrower to its Servicers and by such Servicers to
the Borrower.

 

(h)                                 Acknowledgment Agreements.  Borrower will
deliver to Bank within six (6) months after the Effective Date Acknowledgment
Agreements with Fannie Mae and Freddie Mac.

 

(i)                                     Coordination with Other Banks/Repo
Purchasers and Their Custodians.  Borrower will keep Bank informed of the
current name, address and contact information concerning each of the Borrower’s
other mortgage warehouse credit and repurchase facilities (if any), update such
information provided to the Bank as changes occur, and will cooperate and assist
Bank in exchanging information with such others (and their document custodians
or trustees) to prevent and promptly correct conflicting claims to and interests
in Collateral between or among lenders or repurchase facilities counterparties. 
Borrower hereby irrevocably authorizes Bank to communicate and exchange
information with such other lenders.

 

ARTICLE 7
NEGATIVE COVENANTS

 

So long as Bank is committed to make Advances hereunder, and thereafter until
payment and performance in full of all of the Indebtedness and all of the
Obligations, Borrower covenants and agrees that, without the prior written
consent or notice as applicable, of Bank:

 

33

--------------------------------------------------------------------------------


 

7.1                               Debt.  Borrower will not incur, create,
assume, or permit to exist, any Debt, except:

 

(a)                                 Debt to Bank;

 

(b)                                 Debt which exists on the Effective Date
which has been disclosed to Bank in writing prior to the Effective Date and
extensions or refinancings thereof;

 

(c)                                  Trade Debt and capitalized leases incurred
in the ordinary course of business;

 

(d)                                 Debt incurred in the ordinary course of
business to hedge the risk of interest rate fluctuations or any of the
Borrower’s portfolios or pipelines of Mortgage Loans in respect of other
Permitted Debt obligations;

 

(e)                                  Debt incurred in connection with the sale
or securitization of Mortgage Loans the documentation for which specifically
contemplates and permits such a repurchasing transaction;

 

(f)                                   Warehouse lines of credit, servicing
rights financing and gestation facilities that are not secured by Pledged
Servicing Rights, Pledged Servicing Receivables, Pledged Deposit Accounts or
proceeds thereof;

 

(g)                                  Tax liabilities and expense accruals
incurred or recorded in the ordinary course of Seller’s mortgage lending
business; and

 

(h)                                 Other Debt (secured or unsecured) not to
exceed $25,000,000.

 

7.2                               Contingent Liabilities.  Borrower will not,
directly or indirectly, assume, guarantee, endorse, contingently agree to
purchase or otherwise become liable upon the obligation of any Person (other
than Borrower) except (a) by the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business, and (b) contingent liabilities arising from the sale of Mortgage Loans
or servicing rights in the ordinary course of business subject to the
restrictions on disposition of Collateral set forth in this Agreement.

 

7.3                               Pledging or Assignment of Servicing Rights. 
Except in the ordinary course of Borrower’s business upon prompt notice to Bank,
and subject to the prior written consent of any applicable Agency, Borrower
shall not pledge, grant a security interest or assign any existing or future
rights to service any of the Collateral or to be compensated for servicing any
of the Collateral, or pledge or grant to any other Person any security interest
in any Pledged Servicing Rights or any Pledged Servicing Receivables.

 

7.4                               Limitation on Liens.  Borrower will not,
directly or indirectly, incur, create, assume, or permit to exist any Lien upon
any of its property, assets, or revenues, whether now owned or hereafter
acquired, except:

 

(a)                                 The Permitted Liens;

 

34

--------------------------------------------------------------------------------


 

(b)                                 Encumbrances consisting of minor easements,
zoning restrictions, or other restrictions on the use of real property that do
not (individually or in the aggregate) materially affect the value of the assets
encumbered thereby or materially impair the ability of Borrower to use such
assets in its business, and none of which is violated in any material respect by
existing or proposed structures or land use;

 

(c)                                  Liens for taxes, assessments, or other
governmental charges which are being contested in good faith and for which
adequate reserves have been established;

 

(d)                                 Liens resulting from good faith deposits to
secure payments of workmen’s compensation or other social security programs or
to secure the performance of tenders, statutory obligations, surety and appeal
bonds, bids, or contracts (other than for payment of Debt), or leases made in
the ordinary course of business; and

 

(e)                                  Purchase money Liens on specific property
to secure Debt used to acquire such property to the extent permitted in
Section 7.1.

 

7.5                               Mergers, Etc.  Borrower will not, directly or
indirectly (a) become a party to a merger or consolidation, or (b) without
notice to the Bank, other than in the ordinary course of business, purchase or
otherwise acquire all or substantially all of the assets or shares or other
evidence of beneficial ownership of any Person, (c) without notice to the Bank,
form a new Subsidiary or transfer assets to any Subsidiary, and prior to the
formation of or any transfer of assets to a Subsidiary, such Subsidiary executes
and delivers to Bank such guaranty, security agreements and/or pledge agreements
as may be required by Bank, or (d) wind-up, dissolve, or liquidate.

 

7.6                               Loans and Investments.  Other than in the
ordinary course of business, Borrower will not, directly or indirectly, make any
advance, loan, extension of credit, or capital contribution to or investment in,
or purchase, any stock, bonds, notes, debentures, or other securities of, any
Person, except:

 

(a)                                 Mortgage Loans or Consumer Loans made in the
ordinary course of business;

 

(b)                                 Readily marketable direct obligations of the
United States of America or any agency thereof with maturities of one year or
less from the date of acquisition;

 

(c)                                  Fully insured depository accounts
maintained at a commercial bank operating in the United States of America having
capital and surplus in excess of $50,000,000.00; and

 

(d)                                 (d)                                
Acquisitions of other Mortgage Loan or Consumer Loan entities that are disclosed
to Bank prior to the consummation thereof.

 

7.7                               Limitation on Issuance of Equity.  Borrower
will not, directly or indirectly, at any time issue, sell, assign, or otherwise
dispose of (a) any of its equity interests, (b) any securities exchangeable for
or convertible into or carrying any rights to acquire any of its equity
interests, or (c) any option, warrant, or other right to acquire any of its
equity interests.

 

35

--------------------------------------------------------------------------------


 

7.8                               Transactions with Affiliates.  Borrower will
not, directly or indirectly, enter into any transaction, including, without
limitation, the purchase, sale, or exchange of property or the rendering of any
service or the payment of any management, advisory or similar fees, with any
Affiliate of Borrower, except in the ordinary course of and pursuant to the
reasonable requirements of Borrower’s business, pursuant to a transaction which
is otherwise expressly permitted under this Agreement, and upon fair and
reasonable terms no less favorable to Borrower than would be obtained in a
comparable arm’s-length transaction with a Person not an Affiliate of Borrower.

 

7.9                               Disposition of Assets.  Other than in the
ordinary course of business, including but not limited to the disposition of
Mortgage Loans and Servicing Rights (excluding Servicing Rights that constitute
Collateral), Borrower will not, directly or indirectly, sell, lease, assign,
transfer, or otherwise dispose of all or any material portion of its assets.

 

7.10                        Nature of Business.  Borrower will not engage in any
business other than the Permitted Businesses without providing the Bank five
(5) Business Days’ written notice (which notice shall be deemed satisfied by the
public disclosure of any such new business in the Securities and Exchange
Commission filings or press release of Impac Mortgage Holdings, Inc.

 

7.11                        Environmental Protection.  Borrower will not,
directly or indirectly, (a) use (or permit any tenant to use) any of its
properties or assets for the handling, processing, storage, transportation, or
disposal of any Hazardous Material, (b) generate any Hazardous Material,
(c) conduct any activity that is likely to cause a Release or threatened Release
of any Hazardous Material, or (d) otherwise conduct any activity or use any of
its respective properties or assets in any manner that is likely to violate any
Environmental Law or create any Environmental Liabilities for which Borrower
would be responsible.

 

7.12                        Reserved.

 

7.13                        Judgments.  Borrower will not allow any judgment in
excess of $5,000,000.00 rendered against it to remain undischarged or
unsuperseded for a period of thirty (30) days during which execution shall not
be effectively stayed.

 

7.14                        Reserved.

 

7.15                        Special Negative Covenants Concerning Collateral. 
The Borrower will not, without the Bank’s prior written consent (which the Bank
agrees to not unreasonably withhold or delay), (a) execute a Servicing Agreement
with any new subservicer with respect to any Collateral; or (b) execute any
amendments to any Servicing Agreement that would reasonably be expected to
materially and adversely affect the value of any Collateral or to reduce or
delay payment or collection of amounts due the Borrower from or in respect of
any Collateral and the Borrower will provide a copy of every supplement,
amendment, restatement or replacement of any of such Servicing Agreements with
respect to any  Collateral to the Bank promptly (and in no event later than five
(5) Business Days) after the same shall become effective. The Borrower will not
amend, modify or terminate any agreement with any subservicer that performs any
services with respect to the Collateral without prior written notice to Bank.
Bank acknowledges that the Approved Servicing Agreements incorporate the guides,
guidelines, and any applicable

 

36

--------------------------------------------------------------------------------


 

amendments thereto, of the relevant Agencies and Borrower has not and will not
deliver copies of such guides and guidelines to Bank. Borrower has no control
over the ability of the relevant Agency to amend the Approved Servicing
Agreement by the amendment of the guides and guidelines, and any such amendment
shall not be deemed a breach of this covenant of an Event of Default hereunder.

 

ARTICLE 8
FINANCIAL COVENANTS

 

Borrower covenants and agrees that, as long as any Indebtedness or Obligations
or any part thereof is outstanding or Bank is under any obligation to make
additional Advances under this Agreement, Borrower will, at all times, observe
and perform the financial covenants set forth on Exhibit A attached hereto.

 

ARTICLE 9
EVENTS OF DEFAULT

 

The term “Event of Default” as used herein shall mean the occurrence of any one
or more of the following events:

 

9.1                               Payment of Indebtedness.  (a) The failure of
Borrower to punctually pay the principal of or the interest on any Loan in
accordance with the terms of the Loan Documents; (b) the failure of Borrower to
meet a Margin Call in accordance with the terms of Section 2.4; or (c) the
failure of Borrower to pay any other portion of the Indebtedness as the same
become due in accordance with the terms of the Loan Documents within five
(5) Business Days after Bank shall provide Borrower written notice of its
failure to make any such payment.

 

9.2                               Misrepresentation.  Any statement,
representation, or warranty heretofore or hereafter made or deemed made by
Borrower or any Obligated Party in this Agreement or any other Loan Document or
in any writing, or any statement or representation made in any certificate,
report, or opinion delivered to Bank pursuant to the Loan Documents, is
incorrect, false, calculated to mislead or misleading in any material respect at
the time made.

 

9.3                               Covenants.  The failure or refusal of Borrower
or any Obligated Party to perform, observe, and comply with any covenant or
agreement (a) contained in Section 6.6, Article 7, Section 9.5, Section 9.6,
Section 9.11, or Section 2 of Exhibit A of this Agreement or (b) the failure or
refusal of Borrower or any Obligated Party to perform, observe, and comply with
any other covenant or agreement in any of the Loan Documents, which failure or
refusal is not cured or corrected within thirty (30) days following written
notice thereof from Bank to Borrower.

 

9.4                               Voluntary Debtor Relief.  Borrower or any
Obligated Party shall (a) execute an assignment for the benefit of creditors, or
(b) become or be adjudicated as bankrupt or insolvent, or (c) generally not, or
be unable to, or admit in writing its inability to, pay its debts generally as
they become due, or (d) apply for or consent to the appointment of a
conservator, receiver, trustee, liquidator, custodian or other similar official
of it or all or a substantial part of its assets, or (e) file a voluntary
petition, or commence any other proceeding, or other action, seeking
liquidation, reorganization or dissolution, conservatorship, or seek any other
arrangement with creditors or to take advantage or seek any other relief under
any Debtor Relief Law now or

 

37

--------------------------------------------------------------------------------


 

hereafter existing, or (f) file an answer admitting the material allegations of
or consenting to, or default in, a petition filed against it in any liquidation,
conservatorship, bankruptcy, reorganization, rearrangement, debtor’s relief, or
other insolvency proceedings, or (g) institute or voluntarily be or become a
party to any other judicial proceedings intended to effect a discharge of its
debts, in whole or in part, or a postponement of the maturity or the collection
thereof, or a suspension of any of the Rights or powers of Bank granted in any
of the Loan Documents.

 

9.5                               Involuntary Proceedings.  Borrower or any
Obligated Party shall involuntarily (a) have an order, judgment, or decree
entered against it by any Tribunal pursuant to any Debtor Relief Law that would
suspend or otherwise affect any of the Rights granted to Bank in any of the Loan
Documents, and such order, judgment, or decree is not permanently stayed,
vacated, or reversed within ninety (90) days after the entry thereof, or
(b) have a petition filed against it or any of its property seeking the benefit
or benefits provided for by any Debtor Relief Law that would suspend or
otherwise affect any of the Rights granted to Bank in any of the Loan Documents,
and such petition is not discharged within ninety (90) days after the filing
thereof.

 

9.6                               Attachment.  The failure to have discharged
within a period of thirty (30) days after the commencement thereof any
attachment, sequestration, or similar proceedings against any Collateral, or
within ninety (90) days after the commencement of any such action with respect
to any other material assets of Borrower.

 

9.7                               Reserved.

 

9.8                               Servicer Status.  The Borrower shall take or
omit to take any act (i) that would result in the suspension or loss of any of
its statuses, once achieved or any of such statuses of its subservicer, if any,
of any Ginnie Mae, Fannie Mae or Freddie Mac Mortgage Loans pools for which the
Borrower is Servicer, as a Ginnie Mae, Fannie Mae and Freddie Mac approved
servicer, or (ii) after which the Borrower or any such relevant subservicer
would no longer be in good standing as such, or (iii) after which the Borrower
or any such relevant subservicer would no longer currently satisfy all
applicable Ginnie Mae, Fannie Mae and Freddie Mac net worth requirements, if
both (x) all of the material effects of such act or omission shall have not been
cured by the Borrower or waived by the relevant Person (Ginnie Mae, Fannie Mae
or Freddie Mac) before termination of such status and (y) it would reasonably be
expected to have a Material Adverse Effect on Borrower or any of its
Subsidiaries; and Borrower does not (A) provide within 30 days of termination of
such status a plan acceptable to Bank to engage another subservicer acceptable
to lender in good status with Ginne Mae, Fannie Mae or Freddie Mac, as the case
may be, and (B)Borrower diligently and continuously pursues such plan and
engages and transfers all applicable assets to such replacement subservicer
within 180 days of the termination of such status.

 

9.9                               Dissolution or Death.  The dissolution of
Borrower or Guarantor for any reason whatsoever.

 

9.10                        Termination of Servicing Rights.  The Borrower’s
rights to service Serviced Loans for any one or more investors under Approved
Servicing Agreements the value of which rights to the Borrower (as reasonably
estimated by Bank) equals or exceeds 5.00% of the aggregate principal amount of
the Borrower’s Servicing Portfolio shall be terminated for cause (i.e., on
account of act(s) or omission(s) by the Borrower for which the holder, or a
trustee for the holder, of the relevant Serviced Loans has the right under such
Approved Servicing Agreement to terminate such servicing rights).

 

38

--------------------------------------------------------------------------------


 

9.11                        Servicer Downgrade Event.  A Servicer Downgrade
Event has occurred; and (A) such Servicer Downgrade Event is not reversed or
Borrower has not provided within 30 days of termination of such status a plan
(“Plan”) acceptable to Bank to engage another subservicer acceptable to lender
in good status with Ginne Mae, Fannie Mae or Freddie Mac, as the case may be,
and (B) if such a Plan is submitted, Borrower diligently and continuously
pursues such Plan and engages and transfers all applicable assets to such
replacement subservicer within 180 days of the Servicer Downgrade Event.

 

9.12                        Defaults on Other Debt or Agreements.  Borrower or
any other Obligated Party shall default in the due and punctual payment of the
principal of or the interest on any Debt in excess of $5,000,000 owing to any
Person (other than Bank), or shall fail to perform, observe or comply with any
covenant, agreement or other obligation to be performed, observed or complied
with by Borrower or such Obligated Party in any agreement ancillary to such
Debt, subject to any grace and/or cure periods provided therein, which failure
could reasonably be expected to have a Material Adverse Effect on the business,
operations, condition (financial or otherwise), or assets of Borrower or such
Obligated Party, the ability of Borrower or such Obligated Party to pay the
Indebtedness or perform its Obligations under any Loan Document to which it is a
party or by which it is bound, or the enforceability of any Loan Document.

 

9.13                        Liens.  Borrower shall grant, or suffer to exist,
any Lien on any Collateral (except any Lien in favor of Bank or any other
Permitted Lien) or the Liens contemplated hereby are not first priority
perfected Liens on the Collateral in favor of Bank.

 

9.14                        Material Adverse Effect.  A Material Adverse Effect
has occurred and is continuing.

 

9.15                        Loan Documents.  Any of the Loan Documents ceases to
be in full force and effect, or be enforceable by Bank in accordance with their
terms.

 

ARTICLE 10
CERTAIN RIGHTS AND REMEDIES OF BANK

 

10.1                        Rights upon Event of Default.  Subject and
subordinate in all respects to the rights, powers and prerogatives of the
relevant Agency under its Acknowledgment Agreement, if any Event of Default
shall occur and be continuing, Bank may without notice terminate the Commitment
and declare the Indebtedness or any part thereof to be immediately due and
payable, and the same shall thereupon become immediately due and payable,
without notice, demand, presentment, notice of dishonor, notice of acceleration,
notice of intent to accelerate, notice of intent to demand, protest, or other
formalities of any kind, all of which are hereby expressly waived by Borrower;
provided, however, that upon the occurrence of an Event of Default under
Section 9.4 or Section 9.5, the Commitment shall automatically terminate, and
the Indebtedness shall become immediately due and payable without notice,
demand, presentment, notice of dishonor, notice of acceleration, notice of
intent to accelerate, notice of intent to

 

39

--------------------------------------------------------------------------------


 

demand, protest, or other formalities of any kind, all of which are hereby
expressly waived by the Borrower.  Notwithstanding the foregoing, Borrower
reserves the right to contest the existence of an Event of Default.  If any
Event of Default shall occur and be continuing, Bank may exercise all rights and
remedies available to it in law or in equity, under the Loan Documents, or
otherwise, including without limitation:

 

(a)                                 in its discretion, to demand, sue for,
collect or receive and receipt for (in its own name, in the name of the Borrower
or otherwise) any money or property at any time payable or receivable on account
of any of the Collateral, in consideration of its transfer or in exchange for
it;

 

(b)                                 direct, and to take any and all other steps
necessary to cause, any Servicer of any of the Collateral to pay over directly
to the Bank for the account of the Borrower (instead of to the Borrower or any
other Person) all sums from time to time due to the Borrower and to take any and
all other actions that the Borrower or the Bank has the right to take under the
Borrower’s contract with such Servicer; and

 

(c)                                  direct the Borrower to pay over to the Bank
all sums from time to time due the Borrower under or in respect of the
Collateral, including any and all fees and other compensation under the Approved
Servicing Agreements for servicing the Serviced Loans and all amounts paid to or
collectable by the Borrower to pay Pledged Servicing Receivables, whether paid
to the Borrower or withheld or recovered by the Borrower from collections and
realizations on such Mortgage Loans or any other source, and to take any and all
other actions that, subject to any restrictions imposed by the relevant Approved
Servicing Agreement for the benefit of the party to it on whose behalf the
Mortgaged Loans are being serviced (to the extent that such restrictions are
valid and enforceable under the applicable Code and other Laws), the Borrower or
the Bank has the right to take under that Approved Servicing Agreement, and if
the Bank does so request, then the Borrower shall diligently and continuously
thereafter comply with such request.  All amounts so received and collected by
Bank pursuant to this Section 10.1 shall be applied in the same order and manner
as is specified in Section 10.2.1.

 

(d)                                 foreclose upon or otherwise enforce its
security interest in and Lien on the Collateral, or on such portions or elements
of the Collateral as the Bank shall elect to proceed against from time to time.

 

(e)                                  at the Bank’s option and in its sole
discretion, but subject to applicable Laws, to notify any or all Makers
obligated under any or all items of Collateral, that the Collateral has been
assigned to the Bank and that all payments thereon are to be made directly to
the Bank or such other Person as may be designated by the Bank; settle,
compromise, or release, in whole or in part, any amounts owing on the Collateral
or any portion of the Collateral, on terms acceptable to the Bank; enforce
payment and performance and prosecute any action or proceeding with respect to
any and all Collateral; and where any such Collateral is in default, foreclose
on and enforce Liens or security interests in, such Collateral by any available
judicial procedure or without judicial process and sell property acquired as a
result of any such foreclosure.

 

40

--------------------------------------------------------------------------------


 

(f)                                   act, or contract with one or more third
Persons to act, as Servicer of each item of Collateral requiring servicing and
perform all obligations required in connection with any Approved Servicing
Agreements to which the Borrower is a party, and the Borrower hereby agrees to
pay such third Persons’ fees to the extent (if any) that the Bank is unable,
despite reasonable efforts made by the Bank in light of the necessity that there
be no material break in the continuity of servicing, to contract for such
servicing and performance of such obligations for fees equal to or less than the
fees under such Approved Servicing Agreements.

 

(g)                                  as a matter of right and without notice to
Borrower or anyone claiming under Borrower, and without regard to the then value
of the Collateral or the interest of Borrower therein, to apply to any court
having jurisdiction to appoint a receiver or receivers of the Collateral, and
Borrower hereby irrevocably consents to such appointment and waives notice of
any application therefor.  Any such receiver or receivers shall have all the
usual powers and duties of receivers in like or similar cases and all the powers
and duties of Bank in case of entry as provided herein and shall continue as
such and exercise all such powers until the date of the sale of the Collateral
unless such receivership is sooner terminated.

 

(h)                                 exercise all rights and remedies of a
secured creditor under the Code, including selling the interests of the Borrower
in the Collateral at public or private sale.  Bank shall give the Borrower not
less than 10 days’ written notice of any such public sale or of the date after
which private sale may be held.  The Borrower agrees that 10 days’ written
notice shall be reasonable notice.  At any such sale any or all of the
Collateral may be sold as an entirety or in separate parts, as the Bank may
determine in its commercially reasonable discretion.  The Bank may, without
notice or publication, adjourn any public or private sale or cause the same to
be adjourned from time to time by announcement at the time and place fixed for
the sale, and such sale may be made at any time or place to which the same may
be so adjourned.  The Bank is authorized at any such sale, if the Bank deems it
advisable so to do, to restrict the prospective bidders or purchasers to Persons
who will represent and agree that they are purchasing the Collateral for their
own account for investment and not with a view to the distribution or resale of
any of the Collateral.  The Borrower specifically agrees that any such sale,
whether public or private, of any Collateral pursuant to the commitment of any
investor to purchase such Collateral that was obtained by (or with the approval
of) the Borrower will be commercially reasonable, and if such sale is for the
price provided for in such commitment, then such sale shall be held to be for
value reasonably equivalent to the value of the Collateral so sold.  Upon any
such sale, the Bank shall have the right to deliver, assign and transfer to the
purchaser thereof the Collateral so sold.  Each purchaser at any such sale shall
hold the property sold absolutely free from any claim or right of whatsoever
kind, including any equity or right of redemption, stay or appraisal which the
Borrower has or may have under any rule of law or statute now existing or
hereafter adopted.  In case of any sale of all or any part of the Collateral on
credit or for future delivery, the Collateral so sold may be retained by the
Bank until the selling price is paid by the purchaser, but the Bank shall not
incur any liability in case of such purchaser’s failure to take up and pay for
the Collateral so sold and, in case of any such failure, such Collateral may
again be sold upon like notice.  Nothing in this Agreement shall be construed as
the Borrower’s waiver of, or agreement to waive, any requirement imposed by
applicable law that any sale of the Collateral be commercially reasonable.

 

41

--------------------------------------------------------------------------------


 

10.2                        Rights Relating to Collateral.

 

10.2.1.           Application of Proceeds.  Subject and subordinate in all
respects to the rights, powers and prerogatives of the relevant Agency under its
Acknowledgment Agreement, if any Event of Default shall have occurred and be
continuing, Bank may at its discretion, in accordance and as provided in the
Code and other applicable law, apply or use any cash held by Bank as Collateral
and any cash proceeds received by Bank in respect of any sale or other
disposition of, collection from, or other realization upon, all or any part of
the Collateral as follows in such order and manner as Bank may elect:

 

(a)                                 To the repayment or reimbursement of the
reasonable costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) incurred by Bank in connection with (i) the
administration of the Loan Documents, (ii) the custody, preservation, use or
operation of, or the sale of, collection from, or other realization upon, the
Collateral, and (iii) the exercise or enforcement of any of the rights and
remedies of Bank hereunder;

 

(b)                                 To the payment or other satisfaction of any
Liens upon the Collateral;

 

(c)                                  To the satisfaction of the Indebtedness;

 

(d)                                 To the payment of any other amounts required
by applicable law; and

 

(e)                                  By delivery to Borrower or any other party
lawfully entitled to receive such cash or proceeds whether by direction of a
court of competent jurisdiction or otherwise.

 

10.2.2.           Other Recourse.  Borrower waives any right to require Bank to
proceed against any third party, exhaust any Collateral or other security for
the Indebtedness, or to have any third party joined with Borrower in any suit
arising out of the Indebtedness or any of the Loan Documents, or pursue any
other remedy available to Bank. Borrower further waives any defense arising by
reason of any disability or other defense of any third party or by reason of the
cessation from any cause whatsoever of the liability of any third party.

 

10.2.3.           Disclaimer of Warranties, Sales on Credit and Limitation of
Liability.  In connection with any foreclosure sale of the Collateral, Bank may
specifically disclaim any warranties of title or the like.  This procedure will
not be considered to adversely affect the commercial reasonableness of any sale
of the Collateral.  If Bank sells any of the Collateral upon credit, Borrower
will be credited only with payments actually made by the purchaser, received by
Bank and applied to the indebtedness of the purchaser.  In the event the
purchaser fails to pay for the Collateral, Bank may resell the Collateral and
Borrower shall be credited with the proceeds of the sale.  Bank shall not incur
any liability as a result of the sale of the Collateral, or any part of it, at
any private sale.  The Borrower hereby waives any claims it may have against the
Bank arising by reason of the fact that the price at which the Collateral may
have been sold at such private sale was less than the price that might have been
obtained at a public sale, less than the price that might have been obtained had
the Collateral been sold pursuant to a purchase agreement for it obtained by the
Borrower, or less than the aggregate amount of the outstanding Loans and the
unpaid interest accrued on them, even if the Bank accepts the first offer
received and does not offer the Collateral to more than one offeree.

 

42

--------------------------------------------------------------------------------


 

10.2.4.           License.  Bank is hereby granted a license or other right to
use, following the occurrence and during the continuance of an Event of Default,
without charge, Borrower’s labels, patents, copyrights, rights of use of any
name, trade secrets, trade names, trademarks, service marks, Maker lists and
advertising matter, or any property of a similar nature, as it pertains to the
Collateral, in completing production of, advertising for sale, and selling any
Collateral, and, following the occurrence and during the continuance of any
Event of Default, Borrower’s rights under all licenses and all franchise
agreements shall inure to Bank’s benefit.

 

10.3                        Attorney-in-Fact.  Subject and subordinate in all
respects to the rights, powers and prerogatives of the relevant Agency under its
Acknowledgment Agreement, Bank is hereby appointed the attorney-in-fact of the
Borrower, with full power of substitution, for the purpose of carrying out the
provisions of this Agreement and taking any action and executing any agreements,
documents or instruments that Bank may deem necessary or advisable to accomplish
this Agreement’s purposes, which appointment as attorney-in-fact is coupled with
an interest and irrevocable for so long as any of the Indebtedness, the
Obligations or the Commitments are outstanding, although Bank agrees not to
exercise its rights under this power of attorney unless, in its opinion or the
opinion of its legal counsel, an Event of Default has occurred that Bank has not
declared in writing to have been cured or waived.  Without limiting the
generality of the foregoing, the Bank shall have the right and power, either in
the name of the Borrower or both, or in its own name, to (a) give notices of its
security interest in the Collateral to any Person, (b) endorse in blank, to
itself or to a nominee all items of Collateral that are transferable by
endorsement and are payable to the order of the Borrower, including canceling,
completing or supplying any unneeded, incomplete or missing endorsement of the
Borrower and any related assignment, (c) receive, endorse, collect and receipt
for all checks and other orders made payable to the order of the Borrower
representing any payment of account of the principal of or interest on any
Collateral or their proceeds (including any securities), or the proceeds of sale
of any of the Collateral, or any payment in respect of any hedging arrangement
or device, and to give full discharge for them, (d) request that any Servicing
Right related to Fannie Mae, Freddie Mac, or any other investor be transferred
to the Bank or to another approved servicer approved by Fannie Mae, Freddie Mac,
or such other investor (as the case may be) and perform (without assuming or
being deemed to have assumed any of the obligations of the Borrower thereunder)
all aspects of each servicing contract that is Collateral, (e) request
distribution to the Bank of sale proceeds or any applicable contract termination
fees arising from the sale or termination of such servicing rights and remaining
after satisfaction of the Borrower’s relevant obligations to Fannie Mae, Freddie
Mac, or such other investor (as the case may be), including costs and expenses
related to any such sale or transfer of such servicing rights and other amounts
due for unmet obligations of the Borrower to Fannie Mae, Freddie Mac, or such
other investor (as the case may be) under applicable Agency Guideline or such
other investor’s contract, (f) deal with investors and any and all subservicers
and master servicers in respect of any of the Collateral in the same manner and
with the same effect as if done by the Borrower and (g) take any action and
execute any instruments that the Bank deems necessary or advisable to accomplish
any of such purposes.

 

10.4                        Setoff.  At any time an Event of Default exists,
Bank shall be entitled to exercise the rights of setoff and/or banker’s lien
against the interests of Borrower in and to each and every account and other
property of Borrower which are in the possession of Bank to the extent of the
full amount of the Indebtedness, provided that such Indebtedness is then due. 
The rights and remedies of Bank hereunder are in addition to other rights and
remedies (including, without limitation, other rights of setoff) which Bank may
have.

 

43

--------------------------------------------------------------------------------


 

10.5                        Performance by Bank.  Should any covenant, duty, or
agreement of Borrower fail to be performed in accordance with the terms of the
Loan Documents, Bank may, at its option, perform or attempt to perform such
covenant, duty, or agreement on behalf of Borrower.  In such event, or if Bank
expends any sum pursuant to the exercise of any Right provided herein, Borrower
shall, at the request of Bank, promptly pay to Bank any amount expended by Bank
in such performance or attempted performance, together with interest thereon at
the Maximum Rate from the date of such expenditure by Bank until paid. 
Notwithstanding the foregoing, it is expressly understood that Bank does not
assume any liability or responsibility for the performance of any duties of
Borrower or Guarantor hereunder or in connection with all or any part of the
Collateral.

 

10.6                        Reserved.

 

10.7                        Diminution in Collateral Value.  Subject to
applicable Laws, Bank does not assume, and shall never have, any liability or
responsibility for any loss or diminution in the value of all or any part of the
Collateral.

 

10.8                        Waivers.  The acceptance of Bank at any time and
from time to time of part payment on the Indebtedness shall not be deemed to be
a waiver of any Event of Default then existing.  No waiver by Bank of any Event
of Default shall be deemed to be a waiver of any other then-existing or
subsequent Event of Default.  No waiver by Bank of any of its Rights hereunder,
in the other Loan Documents, or otherwise shall be considered a waiver of any
other or subsequent Right of Bank.  No delay or omission by Bank in exercising
any Right under the Loan Documents shall impair such Right or be construed as a
waiver thereof or any acquiescence therein, nor shall any single or partial
exercise of any such Right preclude other or further exercise thereof, or the
exercise of any other Right under the Loan Documents or otherwise.

 

10.9                        Cumulative Rights.  All Rights available to Bank
under the Loan Documents shall be cumulative of and in addition to all other
Rights granted to Bank at Law or in equity, whether or not the Indebtedness or
the Obligations be due and payable or performance required and whether or not
Bank shall have instituted any suit for collection, foreclosure, or other action
under or in connection with the Loan Documents.

 

10.10                 INDEMNIFICATION OF BANK.  BORROWER SHALL INDEMNIFY AND
HOLD HARMLESS BANK, EACH AFFILIATE OF BANK AND EACH OF ITS AND THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS, AND AGENTS FOR, FROM, AND AGAINST ANY
AND ALL LOSSES, LIABILITIES, CLAIMS, DAMAGES, PENALTIES, JUDGMENTS,
DISBURSEMENTS, COSTS, AND EXPENSES (INCLUDING ATTORNEYS’ FEES) TO WHICH ANY OF
THEM MAY BECOME SUBJECT WHICH DIRECTLY OR INDIRECTLY ARISE FROM OR RELATE TO
(A) THE NEGOTIATION, EXECUTION, DELIVERY, PERFORMANCE, ADMINISTRATION, OR
ENFORCEMENT OF ANY OF THE LOAN DOCUMENTS, (B) ANY OF THE TRANSACTIONS
CONTEMPLATED BY THE LOAN DOCUMENTS, (C) ANY BREACH BY BORROWER OR ANY OTHER
OBLIGATED PARTY OF ANY

 

44

--------------------------------------------------------------------------------


 

REPRESENTATION, WARRANTY, COVENANT, OR OTHER AGREEMENT CONTAINED IN ANY OF THE
LOAN DOCUMENTS, (D) THE PRESENCE, RELEASE, THREATENED RELEASE, DISPOSAL,
REMOVAL, OR CLEANUP OF ANY HAZARDOUS MATERIAL LOCATED ON, ABOUT, WITHIN OR
AFFECTING ANY OF THE PROPERTIES OR ASSETS OF THE BORROWER OR ANY SUBSIDIARY,
(E) THE USE OR PROPOSED USE OF ANY LETTER OF CREDIT, (F) ANY AND ALL TAXES,
LEVIES, DEDUCTIONS, AND CHARGES IMPOSED ON BANK OR ANY OF BANK’S CORRESPONDENTS
IN RESPECT OF ANY LETTER OF CREDIT, (G) ANY INVESTIGATION, LITIGATION, OR OTHER
PROCEEDING, INCLUDING, WITHOUT LIMITATION, ANY THREATENED INVESTIGATION,
LITIGATION, OR OTHER PROCEEDING, RELATING TO ANY OF THE FOREGOING, OR (H) ANY
HEDGE AGREEMENT.  WITHOUT LIMITING ANY PROVISION OF THIS AGREEMENT OR OF ANY
OTHER LOAN DOCUMENT, IT IS THE EXPRESS INTENTION OF THE PARTIES HERETO THAT EACH
PERSON TO BE INDEMNIFIED UNDER THIS SECTION SHALL BE INDEMNIFIED FOR, FROM AND
AGAINST ANY AND ALL LOSSES, LIABILITIES, CLAIMS, DAMAGES, PENALTIES, JUDGMENTS,
DISBURSEMENTS, COSTS, AND EXPENSES (INCLUDING ATTORNEYS’ FEES) ARISING OUT OF OR
RESULTING FROM THE SOLE CONTRIBUTORY OR ORDINARY NEGLIGENCE OF SUCH PERSON;
PROVIDED, HOWEVER, THE INDEMNITIES PROVIDED IN THIS SECTION 10.10 DO NOT EXTEND
TO LOSSES, LIABILITIES, CLAIMS, OR DAMAGES CAUSED BY BANK’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.

 

10.11                 Limitation of Liability.  Neither Bank nor any Affiliate,
officer, director, employee, attorney, or agent (“Representatives”) of Bank
shall have any liability with respect to, and Borrower hereby waives, releases,
and agrees not to sue any of them upon, any claim for any special, indirect,
incidental, or consequential damages suffered or incurred by the Borrower in
connection with, arising out of, or in any way related to, this Agreement or any
of the other Loan Documents, or any of the transactions contemplated by this
Agreement or any of the other Loan Documents.  Borrower hereby waives, releases,
and agrees not to sue Bank or any of Bank’s Affiliates, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Agreement or any
of the other Loan Documents, or any of the transactions contemplated by this
Agreement or any of the other Loan Documents.  Notwithstanding the foregoing,
the Borrower may sue Bank or its Representatives for any claim related to or
arising from the Bank’s or its Representatives’ breach of this Agreement.

 

ARTICLE 11
MISCELLANEOUS

 

11.1                        Headings.  The headings, captions, and arrangements
used in any of the Loan Documents are, unless specified otherwise, for
convenience only and shall not be deemed to limit, amplify, or modify the terms
of the Loan Documents, nor affect the meaning thereof.

 

11.2                        Number and Gender of Words.  Whenever herein the
singular number is used, the same shall include the plural where appropriate,
and vice versa; and words of any gender shall include each other gender where
appropriate.

 

45

--------------------------------------------------------------------------------


 

11.3                        Notices.  All notices, requests, consents and other
communications hereunder shall be in writing and shall be delivered personally
or mailed by first-class registered or certified mail, postage prepaid, or by
facsimile transmission, overnight delivery service, or email to any party at its
address shown on the signature pages of this Agreement or at such other address
as may be designated by it by notice to the other party. All notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt.

 

11.4                        Form and Number of Documents.  Each agreement,
document, instrument, or other writing to be furnished to Bank under any
provision of this Agreement must be in form and substance and in such number of
counterparts as may be satisfactory to Bank and its counsel.

 

11.5                        Survival.  All covenants, agreements, undertakings,
representations, and warranties made in any of the Loan Documents shall survive
all closings under the Loan Documents and shall continue in full force and
effect so long as any part of the Indebtedness remains outstanding and, except
as otherwise indicated, shall not be affected by any investigation made by any
party.  Notwithstanding anything contained herein to the contrary, the
covenants, agreements, undertakings, representations, and warranties made in
Section 6.5 and Section 10.10 shall survive the expiration or termination of
this Agreement, regardless of the means of such expiration or termination.

 

11.6                        GOVERNING LAW; PLACE OF PERFORMANCE.  THE LOAN
DOCUMENTS ARE BEING EXECUTED AND DELIVERED, AND ARE INTENDED TO BE PERFORMED, IN
THE STATE OF ARIZONA, AND THE LAWS OF SUCH STATE (WITHOUT REGARD TO ITS
PROVISIONS OF CHOICE OF LAWS) AND OF THE UNITED STATES SHALL GOVERN THE RIGHTS
AND DUTIES OF THE PARTIES HERETO AND THE VALIDITY, CONSTRUCTION, ENFORCEMENT,
AND INTERPRETATION OF THE LOAN DOCUMENTS, EXCEPT TO THE EXTENT OTHERWISE
SPECIFIED IN ANY OF THE LOAN DOCUMENTS.  THIS AGREEMENT, ALL OF THE OTHER LOAN
DOCUMENTS, AND ALL OF THE OBLIGATIONS OF BORROWER UNDER ANY OF THE LOAN
DOCUMENTS ARE PERFORMABLE, AND THE INDEBTEDNESS IS PAYABLE, IN MARICOPA COUNTY,
ARIZONA.  VENUE OF ANY LITIGATION INVOLVING THIS AGREEMENT OR ANY LOAN DOCUMENT
SHALL BE MAINTAINED, AN EACH PARTY CONSENTS TO JURISDICTION, IN AN APPROPRIATE
STATE OR FEDERAL COURT LOCATED IN MARICOPA COUNTY, ARIZONA, TO THE EXCLUSION OF
ALL OTHER VENUES.

 

11.7                        Additional Sums.  All fees, charges, goods, things
in action or any other sums or things of value, other than the interest
resulting from the Stated Interest Rate  and the Default Interest Rate (as those
terms are defined in the Promissory Note, as applicable, paid or payable by
Borrower (collectively, the “Additional Sums”), whether pursuant to the
Promissory Note, this Agreement, any of the other Loan Documents or otherwise
with respect to this lending transaction, that, under the laws of the State of
Arizona, may be deemed to be interest with respect to this lending transaction,
for the purpose of any laws of the State of Arizona that may limit the maximum
amount of interest to be charged with respect to this lending transaction, shall
be payable by Borrower as, and shall be deemed to be, additional interest, and
for such purposes

 

46

--------------------------------------------------------------------------------


 

only, the agreed upon and “contracted for rate of interest” of this lending
transaction shall be deemed to be increased by the rate of interest resulting
from the Additional Sums.  Borrower understands and believes that this lending
transaction complies with the usury laws of the State of Arizona; however, if
any interest or other charges in connection with this lending transaction are
ever determined to exceed the maximum amount permitted by law, then Borrower
agrees that:  (a) the amount of interest or charges payable pursuant to this
lending transaction shall be reduced to the maximum amount permitted by law; and
(b) any excess amount previously collected from Borrower in connection with this
lending transaction that exceeded the maximum amount permitted by law, will be
credited against the principal balance then outstanding hereunder.  If the
outstanding principal balance hereunder has been paid in full, the excess amount
paid will be refunded to Borrower.

 

11.8                        Invalid Provisions.  If any provision of any of the
Loan Documents is held to be illegal, invalid, or unenforceable under present or
future Laws effective during the term thereof, such provision shall be fully
severable, the appropriate Loan Document shall be construed and enforced as if
such illegal, invalid, or unenforceable provision had never comprised a part
thereof, and the remaining provisions thereof shall remain in full force and
effect and shall not be affected by the illegal, invalid, or unenforceable
provision or by its severance therefrom.  Furthermore, in lieu of such illegal,
invalid, or unenforceable provision, there shall be added automatically as a
part of such Loan Document a provision as similar in terms to such illegal,
invalid, or unenforceable provision as may be possible and be legal, valid, and
enforceable.

 

11.9                        Entirety and Amendments.  This Agreement, together
with the other Loan Documents, embodies the entire agreement between the parties
relating to the subject matter hereof, supersedes all prior agreements and
understandings, if any, relating to the subject matter hereof, and may be
amended only by an instrument in writing executed jointly by Borrower and Bank
and supplemented only by documents delivered or to be delivered in accordance
with the express terms hereof.

 

11.10                 Multiple Counterparts.  This Agreement has been executed
in a number of identical counterparts, each of which constitutes an original and
all of which constitute, collectively, one agreement; but in making proof of
this Agreement, it shall not be necessary to produce or account for more than
one such counterpart.  Facsimile or email copies of signatures may be accepted
as originals.

 

11.11                 Parties Bound.  This Agreement shall be binding upon and
inure to the benefit of Borrower, Bank and their respective successors and
assigns; provided, however that Borrower may not, without the prior written
consent of Bank, assign any of its Rights, duties, or obligations hereunder.  No
term or provision of this Agreement shall inure to the benefit of any Person
other than Borrower and Bank and their respective successors and assigns.

 

11.12                 Bank’s Consent or Approval.  Except where otherwise
expressly provided in the Loan Documents, in any instance where the approval,
consent or the exercise of judgment of Bank is required, the granting or denial
of such approval or consent and the exercise of such judgment shall be deemed to
have been given only by a specific writing intended for the purpose and executed
by Bank.  Each provision for consent, approval, inspection, review, or
verification by Bank is for Bank’s own purposes and benefit only.

 

47

--------------------------------------------------------------------------------


 

11.13                 Conflicts.  In the event of any conflict between the terms
of any Acknowledgment Agreement and any other Loan Document, the provisions of
the Acknowledgment Agreement shall govern.  In the event of any conflict between
the terms of this Agreement and any terms of any other Loan Documents (except an
Acknowledgment Agreement), the terms of this Agreement shall govern.  All of the
Loan Documents are by this reference incorporated into this Agreement.

 

11.14                 WAIVER OF JURY TRIAL.  TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, BORROWER HEREBY IRREVOCABLY AND EXPRESSLY WAIVES ALL RIGHT TO A
TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER BASED UPON
CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY OR THE ACTIONS OF BANK IN THE
NEGOTIATION, ADMINISTRATION, OR ENFORCEMENT THEREOF.

 

11.15                 Independence of Covenants.  All covenants hereunder shall
be given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or be otherwise within the limitations of, another covenant shall
not avoid the occurrence of an Event of Default if such action is taken or such
condition exists.

 

11.16                 USA Patriot Act.  Bank is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) and hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify, and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Bank to
identify the Borrower in accordance with the Act.

 

11.17                 Recourse.  Notwithstanding anything else to the contrary
contained or implied herein or in any other Loan Document, Bank shall have full,
unlimited recourse against Borrower and Guarantor and its respective assets in
order to satisfy the Indebtedness and the Obligations.

 

48

--------------------------------------------------------------------------------


 

EXECUTED to be effective as of the date first written above.

 

 

BANK:

 

 

 

Western Alliance Bank, an Arizona corporation

 

 

 

By:

/s/ Albert Thuma

 

Name:

Albert Thuma

 

Title: Senior Vice President

 

Address for Notices:

 

 

 

Western Alliance Bank

 

3033 West Ray Road

 

Chandler, Arizona 85226

 

Attention:

Albert Thuma

 

Facsimile:

(480) 899-4769

 

E-mail:

athuma@westernalliancebank.com

 

 

 

 

 

BORROWER:

 

 

 

IMPAC MORTGAGE CORP., a California corporation

 

 

 

 

 

By:

/s/ William Ashmore

 

Name:

William Ashmore

 

Title:

President

 

 

 

Address for Notices:

 

 

 

 

 

Attention:

William Ashmore

 

Facsimile:

 

 

E-mail:

 

 

49

--------------------------------------------------------------------------------


 

EXHIBIT A

(TO LOAN AND SECURITY AGREEMENT)

 

ADDITIONAL LOAN TERMS AND COVENANTS ADDENDUM

 

THIS ADDITIONAL LOAN TERMS AND COVENANTS ADDENDUM (this “Addendum”) is effective
February 10, 2017 (the “Effective Date”), and is entered into by Impac Mortgage
Corp., a California corporation (the “Borrower”) and Western Alliance Bank, an
Arizona corporation (“Bank”) concurrently with, and as a condition to the
effectiveness of, that certain Loan and Security Agreement (as amended and
modified from time to time, the “Loan Agreement”) dated the Effective Date,
executed by Bank and Borrower.  Accordingly, Bank and Borrower agree as follows:

 

1.                                      Additional Definitions.  Capitalized
terms used herein but not defined shall have the meanings ascribed to them in
the Agreement.  In addition, the following terms shall have the following
definitions, and if a term is defined in the Agreement and in this Addendum, the
definition set forth in this Addendum shall govern and control for purposes of
this Addendum:

 

“Adjusted Tangible Net Worth” means the Tangible Net Worth of such Person plus
(a) the MSR Value at such date; minus:  (b) (i) the aggregate book value of all
intangible assets of such Person (as determined in accordance with GAAP),
including, without limitation: goodwill; trademarks, trade names, service marks,
copyrights, patents, licenses and franchises; capitalized Servicing Rights;
organizational expenses; deferred expenses; (ii) receivables from equity owners,
Affiliates or employees; (iii) any other assets deemed intangible by Bank; in
all cases, calculated on a consolidated basis and determined in accordance with
GAAP consistent with those applied in the preparation of the Financial
Statements referred to herein.

 

“Approved Purposes” means (a) working capital in ordinary course of Borrower’s
residential mortgage operations; (b) repayment of existing financing of Pledged
Servicing Rights and/or Pledged Servicing Receivables; or (c) purchasing
mortgage loan servicing rights.  Notwithstanding the foregoing, in no event
shall any use be an Approved Purpose if such use would violate the terms of any
Acknowledgement Agreement or otherwise result in Fannie Mae, Freddie Mac or any
other party having a right to challenge or limit Bank’s security interest in the
Pledged Servicing Rights or Pledged Receivables.

 

“Borrowing Base” means, as of the date of determination, 55% of the fair market
value of the Fannie Mae and Freddie Mac Eligible Pledged Servicing Rights, as
reflected in the most recent Servicing Appraisal.

 

“Committed Sum” means (a) during the Revolving Loan Period, Forty Million and
No/100 Dollars ($40,000,000.00) and (b) during the Term Loan Period, Forty
Million and No/100 Dollars ($40,000,000.00) or such lesser amount as may be
outstanding on the Conversion Date (as defined in the Promissory Note), in each
case reduced on the date of each scheduled payment under the Promissory Note by
the principal amount of each such scheduled payment during the Term Loan Period.

 

“Eligible Pledged Servicing Right” means a Pledged Servicing Right:

 

1

--------------------------------------------------------------------------------


 

(a)                                 that complies with all applicable Laws and
other legal requirements, whether federal, state or local;

 

(b)                                 that constitutes an “account” or a “general
intangible” as defined in the Uniform Commercial Code and is not evidenced by an
“instrument,” as defined in the Uniform Commercial Code as so in effect;

 

(c)                                  that arose pursuant to an Approved
Servicing Agreement;

 

(d)                                 that is genuine and constitutes a legal,
valid, binding and irrevocable payment obligation, enforceable in accordance
with the terms of the Approved Servicing Agreement under which it has arisen,
subject to no offsets, counterclaims or defenses;

 

(e)                                  that was not originated in or subject to
the Laws of a jurisdiction whose Laws would make such Pledged Servicing Right,
the related Approved Servicing Agreement (if applicable) or the financing
thereof contemplated hereby unlawful, invalid or unenforceable and is not
subject to any legal limitation on transfer;

 

(f)                                   that is owned solely by Borrower free and
clear of all Liens, other than Liens in favor of Bank and any other Permitted
Liens, and has not been sold, conveyed, pledged or assigned to any other lender,
purchaser or Person; and

 

(g)                                  for which there exists no dispute regarding
the Pledged Servicing Right that results in the Pledged Servicing Right being
invalid or otherwise not recoverable or payable and in respect of which Borrower
has complied in all material respects with the related Approved Servicing
Agreement.

 

“MSR Value” means, as of any date of determination, the lesser of (a) Borrower’s
capitalized Servicing Rights at such time, and (b) as applicable, and with
respect to the same Servicing Rights (i) the value set forth in the Servicing
Appraisal, at such time, with respect to those Mortgage Loans then included in
Borrower’s capitalized Servicing Rights, or (ii) if the applicable Servicing
Appraisal has not been timely delivered to Bank, such amount as Bank shall
determine in its sole and absolute discretion, using such means of valuation as
it deems appropriate under the circumstances.

 

“Pledged Servicing Rights” means all of the Borrower’s rights and interests
under any Approved Servicing Agreements, including without limitation the rights
to (a) service the Serviced Loans that are the subject matter of such Approved
Servicing Agreement and (b) be compensated, directly or indirectly, for doing
so; together with all Servicing Rights described in any related sub-servicing
agreement.

 

“Pre-Tax Profitability” means Borrower’s pre-tax Net Income, excluding any fair
value mark-to-market adjustments on Servicing Rights.

 

“Promissory Note” means the promissory note, dated as of the Effective Date, in
the maximum principal amount of Forty Million and No/100 Dollars
($40,000,000.00), executed by Borrower and payable to the order of Bank, in form
and substance satisfactory to Bank, and all amendments, extensions, renewals,
replacements, increases, and modifications thereof.

 

2

--------------------------------------------------------------------------------


 

“Restricted Cash” means any amount of cash of such Person that is contractually
required to be set aside, segregated or otherwise reserved.

 

“Tangible Net Worth” means, for any Person at any particular time, all amounts
which, in conformity with GAAP, or other method of accounting acceptable to
Bank, would be included as owner’s equity on a balance sheet of a Person.

 

2.                                      Financial Covenants.  Borrower covenants
and agrees that, as long as the Agreement remains in effect, Borrower will, at
the end of each month (and to be tested by Bank on a quarterly basis), observe,
perform and comply with each of the following covenant(s):

 

(a)                                 Maintenance of Liquidity.  Borrower shall
maintain Liquid Assets (excluding Restricted Cash or cash pledged to Persons
other than Bank) of not less than $7,500,00.00.

 

(b)                                 Maintenance of Adjusted Tangible Net Worth. 
Borrower shall maintain an Adjusted Tangible Net Worth of not less than
$70,000,000.00.

 

(c)                                  Maintenance of Ratio of Debt to Adjusted
Tangible Net Worth.  Borrower shall maintain a ratio of Debt minus Subordinated
Debt to Adjusted Tangible Net Worth plus Subordinated Debt of no greater than
12.0:1.

 

(d)                                 Minimum Pre-Tax Profitability.  Borrower
shall not permit Borrower’s Pre-Tax Profitability to be less than $250,000.00
for any calendar quarter.

 

(e)                                  Debt Service Coverage Ratio.  Borrower
shall maintain a ratio of Net Income derived from its Servicing Portfolio to
payments required under all Debt secured by Servicing Rights of at least1.50:1.

 

(f)                                   Maximum Servicing Portfolio Seriously
Delinquent Rate.  Borrower shall not allow it Servicing Portfolio Seriously
Delinquent Rate for any calendar quarter to exceed 1.5 times the national
average reported by the mortgage Bankers Association.

 

3.                                      Non-Financial Covenants.  Borrower
covenants and agrees that, as long as the Agreement remains in effect, Borrower
will, at all times, observe, perform and comply with each of the following
covenant(s):

 

(a)                                 Borrowing Base Certificate.  Within thirty
(30) days after the last day of each calendar quarter, and whenever otherwise
requested by Bank, submit to Bank a Borrowing Base Certificate as of the end of
such quarter and certified by the chief financial officer of Borrower.  Such
Borrowing Base Certificate shall be in the form of Exhibit B to the Agreement or
in such other form as Bank may reasonably require;

 

(b)                                 Financial Statements and Compliance
Certificate; Financial Reporting.  Borrower shall maintain a system of
accounting established and administered in accordance with GAAP, and furnish, or
cause to be furnished, to Bank

 

3

--------------------------------------------------------------------------------


 

(i)                                     Within one hundred twenty (120) days
after the close of each fiscal year, audited financial statements, including a
statement of income and changes in shareholders’ equity of Borrower for such
year, and the related balance sheet as at the end of such year, all in
reasonable detail and accompanied by an opinion of a certified public accountant
acceptable to Bank as to said financial statements, and certified by such
Borrower that said financial statement fairly presents in all material respects
the financial condition of such Borrower as of such date;

 

(ii)                                  Within thirty (30) days after the end of
each month, including the last month of Borrower’s fiscal year, the unaudited
balance sheets of Borrower as at the end of such period and the related
unaudited consolidated statements of income and retained earnings and of cash
flows for Borrower for such period and the portion of the fiscal year through
the end of such period, subject, however, to year-end adjustments.  Such reports
shall include, without limitation, in clearly delineated line items, the results
of Borrower’s hedging activities for the applicable period;

 

(iii)                               Concurrently with the delivery of the
financial statements required above,  submit to Bank: (1) a Compliance
Certificate as of the end of such period; and (2) a certificate of the chief
financial officer of Borrower (i) stating that to the best of such Person’s
knowledge in his or her capacity as chief financial officer, no Event of Default
has occurred and is continuing, or if an Event of Default has occurred and is
continuing, a statement as to the nature thereof and the action which is
proposed to be taken with respect thereto, and (ii) showing in reasonable detail
the calculations demonstrating compliance with Article Eight and this Addendum. 
Such Compliance Certificate shall be in the form of Exhibit C to the Agreement
or in such other form as Bank may reasonably require; and

 

(iv)                              Promptly after becoming available, and in any
event within one hundred twenty (120) days after the close of each Fiscal Year,
Guarantor’s audited Consolidated balance sheet as of the end of such Fiscal
Year, and the related audited Consolidated statements of income and retained
earnings and of cash flows of Guarantor for such Fiscal Year, setting forth in
each case in comparative form the corresponding figures for the preceding Fiscal
Year.  Such financial statements shall be accompanied by the unqualified audit
report of independent certified public accountants reasonably acceptable to the
Bank which report shall be to the effect that such statements have been prepared
in accordance with GAAP applied on a basis consistent with prior periods except
for such changes in such principles with which the independent public
accountants shall have concurred, and such financial statements shall also be
accompanied by management letters with respect thereto, if any.

 

(c)                                  Servicing Appraisals.  Within thirty (30)
days after the last day of each calendar quarter a Servicing Appraisal as of the
end of such quarter in form acceptable to Bank and by an appraiser acceptable to
Bank in its sole discretion.  Bank agrees to pay the costs and expenses of such
Servicing Appraisal.

 

4

--------------------------------------------------------------------------------


 

(d)                                 Agency Audit Reports.  Promptly after
Borrower’s receipt, and anytime upon Bank’s request, in each case subject to
applicable Laws and restrictions thereunder, all Agency audit reports.

 

(e)                                  Restricted Payments.  Provided no Event of
Default has occurred and is continuing, and such payment or distribution will
not result in an Event of Default, Borrower may, directly or indirectly, declare
or pay any dividends or make any other payment or distribution (in cash,
property, or obligations) on account of its equity interests, or redeem,
purchase, retire, or otherwise acquire any of its equity interests, or set apart
any money for a sinking or other analogous fund for any dividend or other
distribution on its equity interests or for any redemption, purchase,
retirement, or other acquisition of any of its equity interests, or undertake
any new obligation (contingent or otherwise) to do any of the foregoing.

 

(f)                                   Change in Management.  Borrower shall not
permit any change in the senior executive management of Borrower without
promptly providing the Bank notice of such a change.

 

(g)                                  Change in Ownership or Control.  Borrower
shall not permit any change in the ownership or control of Borrower, or permit
the sale, transfer or conveyance of any shares or other interest in Borrower
without promptly providing the Bank notice of such a change.

 

4.                                      Facility Fee.  Borrower shall pay Bank a
facility fee (the “Facility Fee”) in an amount equal to twenty-five basis points
(0.25%) of the Committed Sum, which Facility Fee is fully-earned and payable on
the Effective Date.

 

5.                                      Conversion Fee.  Borrower shall pay Bank
a fully-earned and non-refundable fee equal to one-quarter of one percent
(0.25%) of the Committed Sum outstanding on the Conversion Date, which fee shall
be due and payable upon the Conversion Date.

 

6.                                      Miscellaneous.  This Addendum is made a
part of and is incorporated into the Agreement.  Except as hereby modified or
supplemented, the Agreement shall remain in full force and effect.  The
liability of all Persons obligated in any manner under this Addendum shall be
joint and several.  If more than one Person shall execute this Addendum as
“Borrower”, then the term “Borrower” as used herein shall refer both to each
such Person individually and to all such Persons collectively.

 

[Signature Page Follows]

 

5

--------------------------------------------------------------------------------


 

EXECUTED by Borrower to be effective as of the Effective Date.

 

 

BANK:

 

 

 

Western Alliance Bank, an Arizona corporation

 

 

 

By:

/s/ Albert Thuma

 

Name: Albert Thuma

 

Title: Senior Vice President

 

 

 

BORROWER:

 

 

 

MPAC Mortgage Corp., a California corporation

 

 

 

 

 

By:

/s/ William Ashmore

 

Name: William Ashmore

 

Title: President

 

6

--------------------------------------------------------------------------------


 

EXHIBIT B

 

BORROWING BASE CERTIFICATE

 

FOR PERIOD ENDED                        , 20     (THE “SUBJECT PERIOD”)

 

BANK:                                                                               
Western Alliance Bank, an Arizona corporation

 

BORROWER:                                                                , a
            corporation

 

This Certificate is delivered under the Loan and Security Agreement (the
“Agreement”), dated as of February    , 2017, between Borrower and Bank. 
Capitalized terms used in this Certificate shall, unless otherwise indicated,
have the meanings set forth in the Agreement.  On behalf of Borrower, the
undersigned certifies to Bank in his or her capacity as an officer of the
Borrower on the date hereof that (a) no Event of Default has occurred and is
continuing, (b) a review of the activities of Borrower during the Subject Period
has been made under my supervision with a view to determining the amount of the
current Borrowing Base, (c) all representations and warranties set forth in the
Agreement with respect to the Collateral are true and correct in all material
respects, and (d) the information set forth below hereto is true and correct as
of the last day of the Subject Period.

 

 

 

 

Pledged Servicing Rights

 

 

 

 

1.

 

Market Value of Pledged
Servicing Rights

 

Servicing Appraisal
Valuation Date:

 

 

 

 

a. Fannie Mae

 

 

 

$ 

 

 

b. Freddie Mac

 

 

 

$ 

 

 

c. Total MV of Pledged Servicing Rights

 

(1a+1b)

 

$ 

 

 

 

 

 

 

 

2.

 

BORROWING BASE
a. (55% of line 1a)
b. (55% of line 1a)
c. Total Borrowing Base (2a+2b)

 

 

 

 

$ 

$

$

 

 

 

 

 

 

 

3.

 

REMARGIN THRESHOLD
a. (55% of line 1a)
b. (55% of line 1b)
c. Total Remargin Threshold (3a+3b)

 

 

 

 

$ 

$ 

$

 

 

 

 

 

 

 

4.

 

Ending Principal Balance

 

Date:                                       

 

$

 

 

 

 

 

 

 

5

 

TOTAL NET BORROWING

 

$

 

 

 

1

--------------------------------------------------------------------------------


 

 

.

 

AVAILABILITY
(Line 2(c) minus Line 4)

 

 (not to exceed
Committed Sum)

 

 

 

 

 

 

 

 

 

5.

 

REMARGIN REQUIREMENT
(Line 3(c) minus Line 4)
(If result is a negative figure, this amount is due immediately as a principal
payment.)

 

$

 

 

 

EXECUTED by Borrower as of the Determination Date.

 

 

BORROWER:

 

 

 

IMPAC MORTGAGE CORP., a California corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

COMPLIANCE CERTIFICATE

 

REPORTING PERIOD:                   , 20     through              , 20

 

This Compliance Certificate (this “Certificate”) is being delivered in
connection with that certain Loan and Security Agreement (as amended and
modified from time to time, and including all addenda and exhibits thereto, the
“Agreement”) dated effective February    , 2017 executed by Western Alliance
Bank, an Arizona corporation (“Bank”) and the undersigned executing this
Certificate as “Borrower”. Capitalized terms used in this Certificate shall,
unless otherwise indicated herein, have the meanings set forth in the
Agreement.  On behalf of Borrower, the undersigned certifies to Bank in his or
her capacity as an officer of the Company as of the last day of the reporting
period indicated above (the “Determination Date”) that: (a) no Event of Default
has occurred and is continuing; (b) all representations and warranties of
Borrower contained in the Agreement and in the other Loan Documents are true and
correct in all material respects; and (c) the information set forth below and
all documents provided to Bank to substantiate the same are true, correct and
complete.

 

Liquidity.

 

Actual Liquidity (Liquid Assets excluding
Restricted Cash or Cash pledged to persons other
than Bank
(as of the Determination Date)

 

Required Minimum Liquidity
(pursuant to the Agreement)

 

 

$7,500,000.00

 

Adjusted Tangible Net Worth.

 

Actual Adjusted Tangible Net Worth
(as of the Determination Date)

 

Required Minimum Adjusted Tangible Net Worth
(pursuant to the Agreement)

 

 

$70,000,000.00

 

Ratio of Debt to Adjusted Tangible Net Worth.

 

Actual Ratio of Debt minus Subordinated Debt to 
Adjusted Tangible Net Worth plus Subordinated
Debt (as of the Determination Date)

 

Required Ratio of Debt minus Subordinated Debt
to Adjusted Tangible Net Worth plus
Subordinated Debt (pursuant to the Agreement)

 

 

No greater than 12.0 to 1

 

1

--------------------------------------------------------------------------------


 

Minimum Pre-Tax Profitability.

 

Actual Pre-Tax Profitability

(as of the Determination Date)

 

Required Minimum Pre-Tax Profitability

(pursuant to the Agreement)

 

 

 

 

 

Not less than $250,000.00 for any fiscal quarter.

 

Debt Service Coverage Ratio.

 

Actual Debt Service Coverage Ratio
(as of the Determination Date)

 

Required Debt Service Coverage Ratio

(pursuant to the Agreement)

 

 

 

 

 

At least 1.50:1

 

Maximum Servicing Portfolio Seriously Delinquent Rate:

 

Actual Servicing Portfolio
Seriously Delinquent Rate
(as of the Determination Date)

 

Required maximum Servicing Portfolio

Seriously Delinquent Rate

(pursuant to the Agreement)

 

 

 

         %

 

1.5 times the national average reported by the Mortgage Bankers Association.

 

Non-Financial Requirements:

 

Borrower has at all times on and prior to the Determination Date complied with
each of the covenants set forth in Section 4 of that certain Additional Loan
Terms and Covenants Addendum executed by Borrower and Bank in connection with
the Agreement, except as follows (describe areas of non-compliance, or else note
“in compliance” or “none” if there are no points of noncompliance):

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

EXECUTED by Borrower as of the Determination Date.

 

 

BORROWER:

 

 

 

 

IMPAC MORTGAGE CORP., a California
corporation

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

SERVICER NOTICE

 

February    , 2017

 

[          , as Servicer]

 

Attention:

 

Re:                             Loan and Security Agreement, dated as of
February    , 2017 (as amended from time to time, the “Loan Agreement”), by and
between IMPAC MORTGAGE CORP., a California corporation (“Borrower”) and WESTERN
ALLIANCE BANK (“Bank”).

 

Ladies and Gentlemen:

 

[          ] (the “Servicer”) is servicing certain mortgage loans for Borrower
pursuant to that certain Subservicing Agreement, dated as of [           ],
201 , (the “Servicing Agreement”) between the Servicer and Borrower.  Pursuant
to the Loan Agreement between Bank and Borrower, the Servicer is hereby notified
that Borrower has pledged to Bank and granted Bank a first-priority security
interest in certain servicing rights and related rights and assets, including
the rights to servicing compensation and reimbursement, regarding mortgage loans
that are serviced by the Servicer for Borrower (the “Collateral”).

 

Upon Servicer’s receipt of a notice of an Event of Default (a “Notice of Event
of Default”), Servicer shall segregate all amounts collected on account of the
Collateral, hold them in trust for the sole and exclusive benefit of Bank and
shall remit (net of amounts due Servicer) collections to, provide information
to, and take direction solely from Bank (and not Borrower).

 

Notwithstanding any contrary information that may be delivered to the Servicer
by Borrower, the Servicer may conclusively rely on any information or Notice of
Event of Default delivered by Bank.

 

Any fees due to the Servicer shall be paid by Borrower; provided, that any fees
incurred by Servicer following receipt of a Notice of Event of Default shall be
paid by Bank.

 

Each provision and notice herein shall be treated as separate and independent
from any other provision or notice herein and shall be enforceable
notwithstanding the unenforceability of any such other provision or notice.

 

1

--------------------------------------------------------------------------------


 

THIS SERVICER NOTICE SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF ARIZONA, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

 

IMPAC Mortgage Corp., a California corporation

 

 

 

 

By:

 

 

Name:

William Ashmore

 

Title: President

 

 

 

SERVICER:

 

 

 

 

                                                        [Servicer]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------